Exhibit 10.1

LOAN AND SECURITY AGREEMENT

(Accounts Receivable & Inventory Line of Credit)

This Loan and Security Agreement (Accounts Receivable & Inventory Line of
Credit), is entered into as of May 17, 2011, by and between BFI Business
Finance, a California corporation (“Lender”), with its headquarters’ office
located at 851 East Hamilton Avenue, 2nd Floor, Campbell, California 95008 and
GREAT AMERICAN GROUP ADVISORY & VALUATION SERVICES, LLC (“Borrower”), a(n)
California limited liability company, with its headquarters at its Chief
Executive Office as defined herein.

RECITALS

A. Borrower has requested Lender to make loans to Borrower for business
purposes.

B. Lender is willing to make such loans to Borrower, on the terms and conditions
set forth in this Agreement, and Borrower agrees to make the payments required
by this Agreement and to comply with the other terms and conditions of this
Agreement.

AGREEMENT

For good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as set forth below.

1. Definitions and Construction.

1.1. Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“Accounting Period” has the meaning given in Section 9.4 hereof.

“Account Debtor” means a person obligated on an Account, Chattel Paper, or
General Intangible.

“Accounts” means all currently existing and hereafter arising accounts as
defined in the Code, as such definition may be changed from time to time, and
shall include, but not be limited to a right to payment of a monetary obligation
for property sold or services rendered, and any and all credit insurance,
guaranties, or security therefor.

“Addendum” means that certain Addendum A or Addendum B hereto, if applicable.

“Advance(s)” has the meaning given in Section 2.1.1 hereof.

“Administrative Fee” has the meaning given in Section 2.2.10 hereof.

“Affiliate” means, when used with respect to any Person, any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person. For purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agreement” means this Loan and Security Agreement (Accounts Receivable &
Inventory Line of Credit) together with all addenda, exhibits and schedules
hereto, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated, or replaced.

“Agricultural Lien(s)” mean any claims, trusts, notices, liens, financing
statements, or security interests in favor of an agricultural produce lien
holder, farm product seller, lien or trust claimant or secured party arising by
virtue of the Agricultural Lien Laws.

“Agricultural Lien Laws” means the Perishable Agricultural Commodities Act of
1930, as amended, (“PACA”) [7 U.S.C. §499(a) et seq.], the Packers and
Stockyards Act [7 U.S.C. §181, et seq.] (“PSA”), the Food Security Act of 1985
(“FSA”) [7 U.S.C §1631, et seq.]; the California Producers’ Lien Laws (Cal.
Food & Agric. Code §§55631-55653); the California Agricultural Laborers’ Lien
laws [Cal. Civil Code §§ 3061.5-3061.6]; Agricultural Chemical & Seed Lien laws
[Cal. Food & Ag. Code §§ 57551-57595]; Livestock Sellers’ Liens [Cal. Food & Ag.
Code §§ 55701-55704]; Dairy Cattle Supply Liens [Cal. Food & Ag. Code §§
57401-57414]; Poultry and Fish Supply Liens [Cal. Food & Ag. Code §§
57501-57545]; and any other federal or state statutory agricultural or other
lien laws.

“Allowable Amount” means the lesser of the Borrowing Base and the Maximum
Amount.

 

   Page 1 of 38    Initial Here ¨



--------------------------------------------------------------------------------

“Attorneys’ Fees” has the meaning given in subsections (g) and (h) of the
definition of Lender’s Expenses.

“A/R Borrowing Base” has the meaning set forth in the definition of Borrowing
Base.

“A/R Line of Credit” means the aggregate amount at any given time of Advances
calculated with respect to the face amount of the Accounts pursuant to the A/R
Borrowing Base, as the amount thereof shall change from time to time. (The A/R
Line of Credit is and shall be secured by all the Collateral.)

“Audit Fees” has the meaning set forth in Section 2.2.12 hereof.

“Authenticate” has the meaning given in the Code, as such definition may be
amended from time to time, which means to sign, execute, or otherwise adopt a
symbol, or encrypt or similarly process a record in whole or in part, with the
present intention of the authenticating person to identify the person and adopt
or accept a record.

“Authorized Officer” means any officer or employee of Borrower as set forth in
that certain Signature Authorization of even date herewith, as it may be amended
from time to time.

“Bankruptcy Code” means Title 11 of the United States Code, as amended and any
successor statute.

“Basic Term” has the meaning set forth in Section 6.1 hereof.

“Blocked Account” has the meaning set forth in Section 3.8.2.1(ii) hereof.

“Borrower” has the meaning set forth in the preamble to this Agreement,
individually and collectively.

“Borrower’s Books” means all of Borrower’s books and records, including, without
limitation, ledgers, records indicating, summarizing, or evidencing Borrower’s
properties or assets (including, without limitation, the Collateral) or
liabilities, all information relating to Borrower’s business operations or
financial condition, and all computer programs, disc or tape files, printouts,
runs, or other computer prepared information, and the equipment containing such
information.

“Borrower’s Credit Policy” means that written credit policy that has been
provided by Borrower to Lender prior to the Closing Date, which Lender
acknowledges to be acceptable to Lender as of the date hereof.

“Borrowing Base” means the sum of the following:

(a.) eighty-five percent ( 85 %) of the Net Face Amount of Prime Accounts, but
in any event not in an aggregate amount in excess of the Maximum Account Advance
(the “A/R Borrowing Base”); plus

(b.)             n/a             percent (            n/a            %) of the
Current Market Cost of raw materials that constitute Eligible Inventory; plus
            n/a             percent (            n/a            %) of the
Current Market Cost of finished goods that constitute Eligible Inventory, but in
any event not in an aggregate amount in excess of the Maximum Inventory Advance
(the “Inventory Borrowing Base”).

“Business Day(s)” means any day that is not a Saturday, Sunday, or other day on
which California State or national banks are authorized or required to be
closed.

“CERCLA” has the meaning given in the definition of Environmental Laws.

“Chattel Paper” has the meaning given in the Code, as such definition may be
amended from time to time, which defines Chattel Paper as a record or records
that evidence both (a.) a monetary obligation; and (b.) a Security Interest in
(i.) specific goods; (ii.) a Security Interest in specific goods and Software
used in the goods; (iii.) a Security Interest in specific goods and license of
Software used in the goods; or (iv.) a lease of specific goods and license of
Software used in the goods.

“Chief Executive Office” means Borrower’s sole place of business (if it has only
one), chief executive office (if it has more than one place of business) or
residence (if an individual) which is located at 21860 Burbank Boulevard, Suite
300 South, Woodland Hills, California 91367.

“Clearance Days” has the meaning given in Section 3.4 hereof.

“Closing Date” means the date of the initial advance hereunder.

“Code” or “UCC” means the California Uniform Commercial Code, or any successor
statute in effect in the state of California, as amended and/or re-numbered from
time to time, which is also known as the UCC.

                “Collateral” means all of the personal property and Trade
Fixtures now owned or hereafter acquired by Borrower whether now existing or
hereafter arising and wherever located, including without limitation: (a.) all
Accounts; (b.) all Chattel Paper including without limitation Electronic Chattel
Paper; (c.) all Inventory; (d.) all Equipment; (e.) all Trade Fixtures; (f.) all
Fixtures, but only if connected with Real Property Collateral; (g.) all
Instruments; (h.) all Financial Assets, including without limitation, Investment
Property; (i.) all Documents; (j.) all Deposit Accounts; (k.) all Letter of
Credit Rights; (l.) all General Intangibles including without limitation
copyrights, trademarks, and patents, Payment Intangibles, Software, and all
rights in and to domain names in

 

   Page 2 of 38    Initial Here ¨



--------------------------------------------------------------------------------

whatever form, and all derivative URLs; (m.) all Supporting Obligations;
(n.) any Commercial Tort Claim listed on any schedule provided herewith or
hereafter; (o.) all returned or repossessed goods arising from or relating to
any Accounts or Chattel Paper; (p.) all certificates of title and certificates
of origin or manufacturers statements of origin relating to any of the
foregoing, now owned or hereafter acquired; (q.) all property similar to any of
the foregoing hereafter acquired by Borrower; (r.) all ledger sheets, files,
records, documents, instruments, and other books and records (including without
limitation related electronic data processing Software) evidencing an interest
in or relating to the above; (s.) all money, cash or cash equivalents; and
(t.) to the extent not otherwise included in the foregoing, all proceeds,
products, insurance claims, and other rights to payment and all accessions to,
replacements for, attachments to, substitutions for, and rents and profits of,
and noncash proceeds of, each of the foregoing. Notwithstanding any contrary
term of this Agreement, Collateral shall not include any waste or other
materials that have been or may be designated as toxic or hazardous.

“Collateral Control Account(s)” has the meaning given in Section 3.8.2.1 hereof.

“Collateral State” has the meaning given in Section 9.15 hereof.

“Collection Privilege” has the meaning given in Section 3.8.2.3 hereof.

“Commercial Tort Claim” has the meaning given in the Code, as such definition
may be amended from time to time, which means a claim arising in tort with
respect to which the claimant is an organization or if the claimant is an
individual, the claim arose in (a.) the course of the claimant’s business or
profession; and (b.) does not include damages arising out of personal injury to
or death of an individual.

“Concentration Limit” means the maximum permitted percentage in the aggregate,
that one Account Debtor may constitute of Borrower’s total Accounts, as further
described in subsection (u) of the definition of Prime Accounts.

“Contra” has the meaning given in subsection (r.) of the definition of Prime
Accounts.

“Cross-Aging Limit” has the meaning given in subsection (v) of the definition of
Prime Accounts.

“Cumulative Minimum Annual Interest Payment” has the meaning given in
Section 2.2.2 hereof.

“Current Market Cost” means, as determined by Lender in good faith, the lower of
(a.) cost of Inventory, computed on a first-in-first-out basis in accordance
with GAAP; or (b.) market value of Inventory.

“Daily Balance” means the principal amount of any Obligations owed at the end of
a given day, which shall be calculated for purposes of calculating interest that
no payment made by check or other means, including without limitation wire
transfer, ACH transfer, credit card payment or any other means shall be deemed
to be made until two (- 2 -) Business Days after receipt by Lender of such
payments to allow for clearance thereof, as provided in Section 3.4 hereof;
provided however, that all payments when received shall be given provisional
credit for purposes of determining availability of Advances under the Agreement.

“Default Rate” has the meaning given in Section 2.2.4 hereof.

“Delinquent Accounts” means Accounts that remain uncollected for more than
ninety (90) days from the invoice date.

“Deposits” means the Good Faith Deposit and the Documentation Fee/Legal Deposit
as further described in Section 2.2.11 hereof and any other deposit that Lender
may require on a case by case basis.

“Deposit Account(s)” has the meaning given in the Code, as such definition may
be amended from time to time, including without limitation, a demand, time,
savings, passbook, or similar account maintained with a bank or other depository
institution.

“Dilution Rate” means the percentage rate at which Borrower’s Prime Accounts are
subject to reduction due to credits, returns, and allowances.

“Documentation Fee/Legal Deposit” has the meaning set forth in Section 2.2.11.2
hereof.

“Documents” has the meaning given in the Code, as such definition may be amended
from time to time.

“Electronic Chattel Paper” has the meaning given in the Code, as such definition
may be amended from time to time, which defines Electronic Chattel Paper as
Chattel Paper evidenced by a record or records consisting of information stored
in an electronic medium.

“Eligible Inventory” means Inventory that meets all of the following criteria:

(a.) Inventory acceptable to Lender, in its Sole Discretion, for lending
purposes;

(b.) Inventory held for sale or lease in the ordinary course of Borrower’s
business;

 

   Page 3 of 38    Initial Here ¨



--------------------------------------------------------------------------------

(c.) Inventory located at Borrower’s Chief Executive Office or Other Locations;
provided, however, that if any such location is owned by a party other than
Borrower, Lender shall have obtained from the owner thereof an agreement
relative to Lender’s rights with respect to such Inventory, in form and content
satisfactory to Lender;

(d.) Inventory in which Lender has a first priority, perfected Security Interest
under the laws of the United States of America or any state of the United States
of America;

(e.) Inventory not subject to a Security Interest, lien, or other encumbrance in
favor of any other Person, except for Permitted Liens;

(f.) Inventory of good and merchantable quality that is free from defect and
that is not slow moving, obsolete, returned, perishable, or manufactured under a
license agreement unless the licensor (if other than Borrower) has entered into
an agreement in form and content reasonably acceptable to Lender;

(g.) Inventory owned and in the lawful possession of Borrower;

(h.) Inventory which does not consist of packaging and shipping materials; and

(i.) Inventory that does not consist of supplies used or consumed in Borrower’s
business or work-in-process.

General criteria for Eligible Inventory may be established and revised from time
to time by Lender in good faith. Any Inventory that is not Eligible Inventory
shall nevertheless be part of the Collateral.

“Environmental Laws” means all federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes into the environment,
including ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, chemicals, or industrial, toxic or hazardous substances or
wastes or the clean-up or other remediation thereof, including without
limitation 42 U.S.C. §9601 (14), of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 set forth at 42 U.S.C. §9601 et seq.
(“SARA”), or the Resource Conservation and Recovery Act of 1976 set forth at 42
U.S.C. §9601 et seq. (“RCRA”) and all successor statutes and amendments thereto.

“EPA” means the United States Environmental Protection Agency.

“Equipment” means all of Borrower’s now owned and hereafter acquired equipment
as defined in the Code, as such definition may be amended from time to time, and
wherever located, and shall include, but not be limited to, all goods (other
than inventory, farm products, or consumer goods) including without limitation
machinery, computers and computer hardware and Software (whether owned or
licensed), vehicles, tools, furniture, Trade Fixtures (but not including
Fixtures unless Real Property Collateral has been pledged to Lender), all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

“ERISA” has the meaning given in Section 9.21 hereof.

“Event of Default” or “Material Event of Default” means those events described
in Section 11 hereof.

“Exhibit” means that certain Exhibit A hereto, if applicable.

“FEIN” has the meaning given in Section 8.1.15 hereof.

“Financial Assets” has the meaning given in the Code, as such definitions may be
amended from time to time, which defines Financial Assets as any of the
following: (a.) a security; (b.) an obligation of a person or a share,
participation, or other interest in a person or in property or an enterprise of
a person, that is, or is of a type, dealt in or traded on financial markets or
that is recognized in any area in which it is issued or dealt in as a medium for
investment; and (c.) any property that is held by a securities intermediary for
another person in a securities account that has expressly agreed with the other
person that the property is to be treated as a financial asset.

“Fixtures” has the meaning given in the Code, as such definition may be amended
from time to time, which defines Fixtures as goods that have become so related
to particular real property that an interest in them arises under property law,
but shall not include Trade Fixtures.

                “GAAP” means generally accepted accounting principles set forth
in the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and pronouncements of the
Financial Accounting Standards Board (or any successor authority) that are
applicable as of the date of determination.

“General Intangibles” means general intangibles as defined in the Code, as such
definition may be amended from time to time, (and shall include, but not be
limited to, registered and unregistered patents, trademarks,

 

   Page 4 of 38    Initial Here ¨



--------------------------------------------------------------------------------

service marks, copyrights, trade names, domain names and all derivative URL’s,
applications for the foregoing, trade secrets, goodwill, processes, drawings,
blueprints, customer lists, licenses, whether as licensor or licensee, choses in
action and other claims and existing and future leasehold interests in
Equipment, Payment Intangibles and Software), all whether arising under the laws
of the United States of America or any other country.

“Good Faith Deposit” has the meaning set forth in Section 2.2.11.1 hereof.

“Guarantor” means, individually and collectively, Great American Group, LLC.

“Guaranty” means that (a.) certain General Continuing Guaranty or those certain
General Continuing Guaranties signed by Guarantor concurrently with the
execution of this Agreement and the Loan Documents and/or the Term Loan
Documents, as amended from time to time hereafter; (b.) such additional
Guaranties as may be executed by third parties in the future; or (c.) such
additional Guaranties as may be signed in favor of Lender hereafter.

“Hazardous Substances” and “Hazardous Wastes” means all or any of the following:

(a.) substances that are defined or listed in, or otherwise classified pursuant
to, any applicable laws or regulations as “hazardous substances,” “hazardous
materials,” “hazardous wastes,” “toxic substances,” or any other formulation
intended to define, list, or classify substances by reason of deleterious
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
reproductive toxicity, or “EP toxicity”;

(b.) oil, petroleum, or petroleum derived substances, natural gas, natural gas
liquids, synthetic gas, drilling fluids, produced waters, and other wastes
associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources;

(c.) any flammable substances or explosives or any radioactive materials; and

(d.) asbestos in any form or electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million.

“Indebtedness” means all of the following:

(a.) all indebtedness for borrowed money (whether by loan or the issuance and
sale of debt securities);

(b.) that portion of obligations with respect to capital leases that is properly
classified as a liability on a balance sheet in conformity with GAAP;

(c.) acceptances, bonds, indentures, notes payable, and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money;

(d.) any obligation owed for all or any part of the deferred purchase price of
property or services if the purchase price is due more than six (6) months from
the date the obligation is incurred or is evidenced by a note or similar written
instrument;

(e.) all indebtedness secured by any lien on any property or asset owned or held
by Borrower regardless of whether the indebtedness secured thereby shall have
been assumed by Borrower or is nonrecourse to the credit of Borrower;

(f.) contingent obligations to the extent such obligations are no longer
contingent but become absolute and remain unpaid;

(g.) all obligations, contingent or otherwise, relative to the face amount of
any letter of credit, letter of credit guaranties, bankers acceptances, interest
rate swaps, controlled disbursement accounts, or other financial products;

(h.) any unfunded obligation of Borrower or any of its subsidiaries to a
multiemployer plan required to be accrued by GAAP; and

(i.) obligations of Borrower guaranteeing or intended to guarantee (whether
guaranteed, endorsed, co-made, discounted, or sold with recourse to Borrower),
any indebtedness, lease, dividend, letter of credit, or other obligation of any
other Person.

“Indemnified Liabilities” has the meaning set forth in Section 14.3 hereof.

“Indemnified Person” has the meaning set forth in Section 14.3 hereof.

“Insolvency Proceeding” means any case, proceeding, or matter commenced by or
against any Person under any provision of the Bankruptcy Code or under any other
bankruptcy or insolvency law, including, without limitation, assignments for the
benefit of creditors, formal or informal moratoria, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Instrument” has the meaning given in the Code, as such definition may be
amended from time to time, which defines an Instrument as a negotiable
instrument or any other writing that evidences a right to payment

 

   Page 5 of 38    Initial Here ¨



--------------------------------------------------------------------------------

of a monetary obligation, is not itself a security agreement or lease, and is of
a type that in the ordinary course of business is transferred by delivery with
any necessary endorsement or assignment. Instrument shall include but not be
limited to promissory notes.

“Inventory” means all present and future inventory, as defined in the Code, as
such definition may be amended from time to time, in which Borrower has any
interest and wherever located, and shall include but not be limited to, goods
held for sale or lease or to be furnished under a contract of service and all of
Borrower’s present and future raw materials, work in process, finished goods,
and packing and shipping materials, wherever located, and any documents of title
representing any of the above.

“Inventory Appraisal Fee” has the meaning set forth in Section 2.2.13 hereof.

“Inventory Borrowing Base” has the meaning set forth in the definition of
Borrowing Base.

“Inventory Line of Credit” means the aggregate amount at any given time of
Advances calculated with respect to the value of Eligible Inventory pursuant to
the Inventory Borrowing Base, as the amount thereof may change from time to
time. (The Inventory Line of Credit is and shall be secured by all the
Collateral.)

“Investment Property” has the meaning given in the Code, as such definition may
be amended from time to time, which defines Investment Property as securities,
security accounts, commodity contracts, or commodity accounts.

“IRC” means the Internal Revenue Code of 1986, Title 26 of the United States
Code, as amended and/or re-numbered, including any successor statute, and the
regulations thereunder.

“Lender” has the meaning set forth in the preamble to this Agreement.

“Lender Expenses” includes, without limitation, all of the following:

(a.) reasonable costs or expenses (including without limitation taxes,
photocopying, notarization, telecommunication, insurance premiums, and postage)
paid by Lender in connection with Lender’s transactions with Borrower;

(b.) reasonable costs and expenses required to be paid by Borrower under any of
the Loan Documents that are paid or advanced by Lender in connection with
Lender’s transactions with Borrower;

(c.) reasonable documentation, filing, recording, publication, appraisal
(including periodic Collateral appraisals) and search fees assessed, paid, or
incurred by Lender in connection with Lender’s transactions with Borrower;

(d.) reasonable costs and expenses incurred by Lender in the disbursement of
funds to Borrower (by wire transfer or otherwise);

(e.) reasonable charges paid or incurred by Lender in connection with Lender’s
transactions with Borrower, resulting from the dishonor of checks in connection
with Lender’s transactions with Borrower; costs and expenses paid or incurred by
Lender to correct any default or enforce any provision of the Loan Documents, or
in gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral or any
portion thereof, irrespective of whether a sale is consummated;

(f.) reasonable costs and expenses paid or incurred by Lender in examining
Borrower’s Books;

(g.) reasonable legal fees and expenses paid or incurred by Lender in connection
with the due diligence, negotiation and preparation of this Agreement, the Loan
Documents executed in connection herewith and other documents executed in
connection herewith now and in the future (whether for legal services and
expenses from outside counsel or from in-house counsel); and

(h.) reasonable costs and expenses of third party claims or any other suit paid
or incurred by Lender in enforcing or defending the Loan Documents and adjusting
or settling disputes and claims with Account Debtors with respect to Borrower’s
Accounts; and Lender’s reasonable Attorneys’ Fees and expenses (whether for
legal services incurred by and expenses from outside counsel and/or from
in-house counsel and staff) incurred in advising, structuring, drafting,
reviewing, administering, amending, terminating, or enforcing this Agreement or
the other Loan Documents (including reasonable Attorneys’ Fees and expenses
incurred in such adjusted or settled disputes and claims, and in connection with
a “workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower
or any Guarantor of the Obligations, irrespective of whether suit is brought).
The Attorneys’ Fees incurred by Lender in any Insolvency Proceeding shall
include, without limitation, those incurred in connection with
debtor-in-possession financing, motions for relief from automatic stay, and
actions to determine dischargeability, and defending, or concerning the Loan
Documents.

“Lender’s Account” has the meaning give in Section 3.8.3 hereof.

“Letter of Credit Rights” has the meaning given in the Code, as such definition
may be amended from time to time, which defines Letter of Credit Rights as a
right to payment or performance under a letter of credit, whether or not
beneficiary has demanded or is at the time entitled to demand payment or
performance.

 

   Page 6 of 38    Initial Here ¨



--------------------------------------------------------------------------------

“Line of Credit” means the aggregate amount at any given time of Advances made
under the A/R Line of Credit, the Inventory Line of Credit or otherwise under
this Agreement as the amount thereof may change from time to time. (The Line of
Credit is and shall be secured by all of the Collateral.)

“Loan Documents” means collectively, this Agreement, the Term Loan Documents,
the Guaranty, and all notes, other guarantees, security agreements,
subordination agreements, and other agreements, documents and instruments now or
at any time hereafter executed and/or delivered by Borrower or any Obligor in
connection with this Agreement or otherwise, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

“Loan Fee” has the meaning given in Section 2.2.9 hereof.

“Lockbox” has the meaning given in Section 3.8.2.1(iii) hereof.

“Lockbox Account” has the meaning given in Section 3.8.2.1(iii) hereof.

“Material Adverse Change” means a material adverse change in any one or more of
the following: (a.) Borrower’s, any subsidiary’s, or any Guarantor’s assets,
operations, business, or financial condition, or business; (b.) Borrower’s
ability to pay and perform the Obligations when due; (c.) any property in which
Lender holds a Security Interest; (d.) the perfection or priority of any such
Security Interest; or (e.) Lender’s rights and remedies under any Loan
Documents.

“Maximum Account Advance” means the sum of Two Million and 00/100 Dollars (
$2,000,000.00 ).

“Maximum Amount” means the sum of Two Million and 00/100 Dollars ( $2,000,000.00
).

“Maximum Inventory Advance” means the lesser of the sum of
            n/a             Dollars ($            n/a            )
or            n/a             percent (             n/a             %) of the
A/R Borrowing Base.

“Minimum Monthly Interest Payment” has the meaning given in Section 2.2.3
hereof.

“Net Face Amount” means, with respect to an Account, the gross face amount of
such Account less all trade discounts or other deductions to which the Account
Debtor is entitled.

“Obligations” means (a.) the due and punctual payment of all amounts due or to
become due under this Agreement; (b.) the performance of all obligations of
Borrower under the Loan Documents; and (c.) all present and future obligations
owing by Borrower to Lender whether or not for the payment of money, whether or
not evidenced by any note or other instrument, whether direct or indirect,
absolute or contingent, due or to become due, joint or several, primary or
secondary, liquidated or unliquidated, secured or unsecured, original or renewed
or extended, whether arising before, during or after the commencement of any
bankruptcy case in which Borrower is a debtor, (each, a “Insolvency
Proceeding”), including but not limited to Lender Expenses and any obligations
arising pursuant to letters of credit or acceptance transactions or any other
financial accommodations; and all principal, interest, fees, charges, Lender
Expenses, reasonable Attorneys’ Fees, Audit Fees, and accountants’ fees
chargeable to Borrower or incurred by Lender in connection with the Loan
Documents. Except to the extent otherwise provided, this Agreement does not
secure any obligation described above which is secured by a consensual lien on
real property.

“Obligor” means Borrower and all Guarantors.

“Old Lender” means FCC, LLC .

“Org ID” shall have the meaning given in Section 8.1.15 hereof.

“Other Locations” means that or those physical locations, other than Borrower’s
Chief Executive Office, including but not limited to additional business
offices, warehouses, other storage facilities, both public and non-public, or
the like, where Borrower operates its business and/or stores collateral, more
specifically set forth below, but excluding sales offices and locations where no
collateral is maintained.

10 Kearney Road, Suite 200, Needham, MA 02494

“Overadvance” means the amount by which the principal balance of any sums
advanced plus any applicable reserves exceed the Allowable Amount.

“Payment Intangibles” means a General Intangible under which the Account
Debtor’s principal obligation is a monetary obligation.

“Permitted Indebtedness” means all of the following:

(a.) Indebtedness evidenced by this Agreement or the Loan Documents;

(b.) amounts owing under licenses in the ordinary course of Borrower’s business,
so long as the licensor has entered into an agreement in favor of Lender in form
and content satisfactory to Lender.

(c.) subordinated debt that is subject to a subordination agreement in favor of
Lender in form and content reasonably satisfactory to Lender;

 

   Page 7 of 38    Initial Here ¨



--------------------------------------------------------------------------------

(d.) Permitted Purchase Money Indebtedness for Acquisition of Fixed Assets;

(e.) the Indebtedness set forth in the latest financial statements of Borrower
submitted to Lender on or prior to the Closing Date;

(f.) Indebtedness secured by Permitted Liens; and

(g.) refinancings, renewals, or extensions of the foregoing, provided: (i.) the
terms and conditions of such refinancings, renewals, or extensions do not
materially impair the prospects of repayment of the Obligations by Borrower;
(ii.) the net cash proceeds of such refinancings, renewals, or extensions do not
result in an increase in the aggregate principal amount of the Indebtedness so
refinanced, renewed, or extended; (iii.) such refinancings, renewals, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended; and (iv.) that to the extent
that the Indebtedness that is refinanced was subordinated in right of payment to
the Obligations, then the subordination terms and conditions of the refinancing
of the Indebtedness must be at least as favorable to Lender as those applicable
to the refinanced Indebtedness;

“Permitted Liens” means all of the following:

(a.) liens and Security Interests held by Lender or agreed to by Lender in the
Term Loan Documents, if any;

(b.) liens for unpaid taxes of Borrower that are either (i.) not yet due and
payable; or (ii.) (1.) do not constitute an Event of Default hereunder; and
(2.) are the subject of a Permitted Protest;

(c.) liens and Security Interests granted against Equipment disclosed in writing
by Borrower to Lender and consented to by Lender in writing;

(d.) liens described in Addendum B thereto, provided they are subject to such
subordination agreements as Lender may require;

(e.) purchase money liens or the interests of lessor under capital leases to the
extent that such liens or interests secure Permitted Purchase Money Indebtedness
for Acquisition of Fixed Assets and so long as such lien attaches only to the
asset purchased or acquired and the proceeds thereof;

(f.) with respect to real property, easements, rights of way, reservations,
covenants, conditions, restrictions, zoning variances, and other similar
encumbrances that do not materially interfere with the use or value of the
property subject thereto;

(g.) obligations and duties as lessee under any operating lease existing on the
date of this Agreement; and obligations and duties as lessee under any lease
existing on the date of this Agreement;

(h.) any liens incurred in connection with the refinancing, renewal, or
modification of indebtedness secured by Permitted Liens, provided: (i.) the
terms and conditions of such refinancings, renewals, or extensions do not
materially impair the prospects of repayment of the Obligations by Borrower;
(ii.) the net cash proceeds of such refinancings, renewals, or extensions do not
result in an increase in the aggregate principal amount of the Indebtedness so
refinanced, renewed, or extended; (iii.) such refinancings, renewals, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended; and (iv.) that to the extent
that the Indebtedness that is refinanced was subordinated in right of payment to
the Obligations, then the subordination terms and conditions of the refinancing
of the Indebtedness must be at least as favorable to Lender as those applicable
to the refinanced Indebtedness;

(i.) liens for unpaid taxes, assessments, or other governmental charges or
levies (i.) that are not yet delinquent; or (ii.) do not constitute an Event of
Default hereunder and are the subject of Permitted Protests;

(j.) judgment liens that do not constitute an Event of Default under this
Agreement;

(k.) liens on amounts deposited in connection with obtaining Workers’
Compensation Insurance or other unemployment insurance; and

(l.) liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business,
provided that such deposits have been made with Lender’s prior written consent.

“Permitted Protest” shall mean a protest taken by Borrower in good faith with
respect to disputed taxes for which a bond has been posted by Borrower in the
amount of disputed taxes that have not been paid.

                “Permitted Purchase Money Indebtedness for Acquisition of Fixed
Assets” means, as of any date of determination, Purchase Money Indebtedness for
Acquisition of Fixed Assets incurred after the date hereof in an aggregate
principal amount outstanding at any one time which shall not exceed Fifty
thousand and 00/100 Dollars ($50,000.00) without Lender’s prior written consent,
which consent shall not be unreasonably withheld.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint ventures, limited liability companies, limited
liability partnerships, trusts, land trusts, business trusts, or other

 

   Page 8 of 38    Initial Here ¨



--------------------------------------------------------------------------------

organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

“Post Office Box” has the meaning given in Section 3.8.2.1(i) hereof.

“Premises” means all of the locations of Borrower consisting of its Chief
Executive Office, any and all other offices or locations and any and all Other
Locations.

“Prepayment” has the meaning given in Section 6.3 hereof.

“Prepayment Fee” means the fee described in Section 6.3 hereof.

“Prime Accounts” means those Accounts of Borrower that meet all of the following
criteria:

(a.) are acceptable to Lender in the exercise of its Sole Discretion;

(b.) are creditworthy as determined by Lender in its Sole Discretion based on
the facts and circumstances presented, including payment history, turn, PAYDEX
rating and other data;

(c.) have been validly assigned as Collateral to Lender, giving Lender a first
priority Security Interest therein and in all proceeds thereof;

(d.) as of the date of determining whether an Account is a “Prime Account” or
not, (i.) no invoice is more than sixty (60) days past due if such invoice
provides for payment terms of thirty (30) days or less; or (ii.) in any event,
no invoice remains uncollected for more than ninety (90) days from the date of
such invoice;

(e.) strictly comply with all Borrower’s warranties and representations to
Lender;

(f.) have been created by absolute sales of Borrower’s merchandise or services;

(g.) are genuine, bona fide and collectible;

(h.) Borrower shall have good, unencumbered and absolute title to Collateral
free of all third party claims other than Permitted Liens;

(i.) are not subject to any dispute, right of offset, counterclaim, or right of
cancellation or return;

(j.) all property giving rise to such Accounts shall have been delivered from
Borrower’s Premises to, and unconditionally accepted by, each Account Debtor;

(k.) Borrower has performed all things required of Borrower by the terms of all
agreements or purchase orders giving rise to such Accounts;

(l.) are due and unconditionally payable on terms of thirty (30) days or less,
or on such other terms not exceeding sixty (60) days (if acceptable to Lender in
its Sole Discretion) which are expressly set forth on the face of all invoices,
copies of which shall be delivered to Lender;

(m.) are not Accounts with respect to which goods are placed on consignment,
guaranteed sale, or other terms by which the payment by the Account Debtor may
be conditional;

(n.) are not Accounts with respect to which the Account Debtor is an officer,
employee, partner, joint venturer or agent of Borrower;

(o.) are not Accounts with respect to which the Account Debtor is a resident of
a country other than the United States of America;

(p.) are not Accounts with respect to which the Account Debtor is the United
States of America or any department, agency or instrumentality of the United
States of America and Canada;

(q.) are not Accounts with respect to which the Account Debtor is any state of
the United States of America or any city, county, town, municipality or division
thereof;

(r.) are not Accounts with respect to which the Account Debtor disputes
liability or makes any claim, or has any defense, crossclaim, counterclaim or
offset (each a “Contra” and collectively, “Contras”);

                (s.) are not Accounts with respect to which any Insolvency
Proceeding is filed by or against the Account Debtor, or if an Account Debtor
becomes insolvent, fails or goes out of business;

(t.) are not Accounts with respect to which Borrower is or may become liable to
the Account Debtor for goods sold or services rendered by the Account Debtor to
Borrower;

(u.) are not Accounts which in the aggregate from one Account Debtor constitutes
twenty-five percent (25%) of total Accounts, but the portion not in excess of
the Concentration Limit may be deemed Prime Accounts; and

 

   Page 9 of 38    Initial Here ¨



--------------------------------------------------------------------------------

(v.) are not Accounts from an Account Debtor, whose Accounts that have aged 90
days or more from invoice date comprise more than twenty-five percent (25%) of
such Account Debtor’s total Accounts (the “Cross-Aging Limit”).

“Prime Floor” has the meaning given in the definition of Prime Rate.

“Prime Rate” means the variable rate of interest announced as the “prime” rate
in the Western Edition of the Wall Street Journal which is in effect from time
to time; provided that the Prime Rate shall at all times be deemed to be not
less than four percent (4.00%) per annum (the “Prime Floor”).

“Purchase Money Indebtedness for Acquisition of Fixed Assets” means debt (other
than the Indebtedness, but including capitalized lease obligations), incurred at
the time of, or within twenty (20) days after, the acquisition of any fixed
asset for the purpose of financing all or any part of the acquisition cost
thereof.

“RCRA” has the meaning given in the definition of Environmental Laws.

“Real Property Collateral” means that or those certain item(s) of real property
pledged by Borrower and/or Guarantor respectively, pursuant to this Agreement
and the Loan Documents.

“Remittance Reporting” has the meaning given in Section 3.8.2.2 hereof.

“Renewal Term” has the meaning given in Section 6.1 hereof.

“Report of Assigned Accounts” means the form with which invoices are transmitted
to Lender.

“SARA” has the meaning given in the definition of Environmental Laws.

“Security Interest(s)” means any present or future lien, charge, mortgage,
pledge, assignment, or other encumbrance, or security interest in any asset,
whether created or arising voluntarily, involuntarily or by operation of law.

“Software” has the meaning given in the Code, which defines Software as a
computer program and any supporting information provided in connection with a
transaction relating to the program.

“Sole Discretion” means the exercise by Lender of its reasonable (from the
perspective of a secured asset based lender) business judgment in light of all
of the facts and circumstances existing with respect to the issue then under
consideration by Lender.

“Solvent” means that (a.) a Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business; and (b.) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature. In computing the amount of contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that reasonably can be expected to become an actual or matured liability.

“Supporting Obligations” has the meaning given in the Code, as such definition
may be amended from time to time, which defines a Supporting Obligation as a
letter-of-credit right or secondary obligation that supports the payment or
performance of an Account, Chattel Paper, a Document, a General Intangible, an
Instrument, or a Financial Asset, including without limitation, Investment
Property.

“Term Loan” means, to the extent applicable, any loan that may be extended by
Lender to Borrower pursuant to the Term Loan Documents described in
Section 25.16 hereof, if applicable.

“Term Loan Documents” means, to the extent applicable, those documents described
in Section 25.16 hereof, if any, and all amendments and renewals thereof.

“Termination Notice” has the meaning given in Section 6.1 hereof.

“Trade Fixtures” means equipment and furnishings that are used in Borrower’s
business or operations which become affixed to the Premises, but which can be
removed from the Premises without causing undue damage to such Premises.

“UCC” has the meaning given in the definition of Code.

“Voidable Transfer” has the meaning given in Section 25.12 hereof.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower on a consolidated basis
unless the context clearly requires otherwise.

1.3. Terms Not Defined. All other terms contained in this Agreement, to the
extent not specifically defined herein, shall have the meanings provided in the
Code.

 

   Page 10 of 38    Initial Here ¨



--------------------------------------------------------------------------------

1.4. Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Any section, subsection, clause,
schedule, and exhibit references are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the Loan Documents to this
Agreement or any of the Loan Documents shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, and supplements, thereto and thereof, as applicable.

1.5. Authenticated Documents. Any reference herein to a “writing”, a “written
document”, or an executed document shall also mean an “Authenticated” writing or
document or “Authentication” unless Lender shall otherwise require an original
writing.

1.6. Addenda; Schedules and Exhibits. All of the addenda, schedules, and
exhibits attached to this Agreement shall be deemed to be incorporated herein by
reference as though set forth in full herein.

2. Loan and Terms of Payment.

2.1. Revolving Advances Against Accounts and Inventory.

2.1.1. Advances Not to Exceed Borrowing Base. Subject to the terms and
conditions of this Agreement, from the Closing Date until the termination of
this Agreement, Lender shall, from time to time, at the request of Borrower,
make advances (each, an “Advance” and collectively, the “Advances”) to Borrower
so long as no Overadvance exists before the requested Advance or would be
created by such Advance.

2.1.2. Advances to be Drawn First Against A/R Borrowing Base; Inventory Advances
Due Upon Payment in Full of A/R Advances if no Intent to Have Further Advances
to be Made Against Accounts. Borrower shall draw all available funds under the
A/R Borrowing Base under the A/R Line of Credit prior to drawing any available
funds under the Inventory Borrowing Base under the Inventory Line of Credit. At
such time as amounts advanced against Accounts under the A/R Line of Credit
under this Agreement have been paid in full, with (a.) no further intention on
the part of Lender to make further Advances against Accounts under the A/R Line
of Credit; and/or (b.) no further intention on the part of Borrower to obtain
any further Advances against Accounts under the A/R Line of Credit, amounts
advanced against Inventory under the Inventory Line of Credit under this
Agreement shall also be due, owing, and payable in full. Amounts borrowed
pursuant to this Section 2.1.2 may be repaid and, subject to the terms and
conditions of this Agreement, reborrowed at any time during the term of this
Agreement.

2.1.3. Reduction of Advance Rates. Lender may, in its Sole Discretion, from time
to time, upon not less than five (5) days’ prior notice to Borrower, reduce the
Borrowing Base to the extent that Lender determines in good faith that: (a.) the
Dilution Rate with respect to the Accounts for any period (based on the ratio of
(i.) the aggregate amount of reductions in Accounts other than as a result of
payments in cash to (ii.) the aggregate amount of total sales) has increased in
any material respect or may be reasonably anticipated to increase in any
material respect above historical levels; (b.) the general creditworthiness of
Account Debtors has declined; (c.) the number of days of the turnover of the
Inventory for any period has increased in any material respect; (d.) the
liquidation value of the Eligible Inventory, or any category thereof, has
decreased; or (e.) the nature and quality of the Inventory has deteriorated. In
determining whether to reduce the Borrowing Base, Lender may consider events,
conditions, contingencies, or risks that are also considered in determining
Prime Accounts or Eligible Inventory.

2.1.4. Authorization for Advances. Subject to the terms and conditions of this
Agreement, Lender is authorized to make Advances (a.) upon telephonic, facsimile
or other instructions received from anyone purporting to be an Authorized
Officer of Borrower; or (b.) at the Sole Discretion of Lender, and
notwithstanding any other provision in this Agreement, if necessary to meet any
Obligations, including but not limited to any interest not paid when due.
Notwithstanding anything to the contrary contained herein, Lender shall not be
obligated to make an Advance if, before the Advance is made, an Overadvance
exists or as a result of making an Advance, an Overadvance would be created.

2.1.5. Establish Deposit Account; Provide Pledge Agreement and Control
Agreement. Borrower agrees to establish and maintain a single designated Deposit
Account for the purpose of receiving the proceeds of the Advances requested by
Borrower and made by Lender hereunder. Unless otherwise agreed by Lender and
Borrower, any Advance requested by Borrower and made by Lender hereunder shall
be made to such designated Deposit Account. Borrower agrees to provide Lender
with (a.) a pledge agreement; and (b.) a control agreement in form and substance
reasonably acceptable to Lender, signed by the bank or financial institution at
which the Deposit Account is located. If Borrower’s bank or financial
institution refuses to or does not cooperate in executing such control
agreement, Borrower shall move its account to a financial institution willing to
execute a control agreement in form and substance reasonably satisfactory to
Lender.

2.2. Interest: Rates, Payments, Fees, and Calculations.

2.2.1. Interest Rates.

                                2.2.1.1. On Advances Against Accounts. All
Advances against Accounts under the A/R Line of Credit hereunder shall bear
interest, on the Daily Balance, at a per annum rate of two percent (2.00%) in
excess of (i.) the Prime Rate; or (ii.) the Prime Floor, whichever is higher.

 

   Page 11 of 38    Initial Here ¨



--------------------------------------------------------------------------------

2.2.1.2. On Advances Against Inventory. All Advances against Inventory under the
Inventory Line of Credit hereunder shall bear interest, on the Daily Balance, at
a per annum rate of             n/a             percent
(            n/a            %) in excess of (i.) the Prime Rate; or (ii.) the
Prime Floor, whichever is higher.

2.2.2. Cumulative Minimum Annual Interest Payment. Interest payable under this
Agreement, on a cumulative annual basis, shall not be less than
            n/a             Dollars ($            n/a            ) (the
“Cumulative Minimum Annual Interest Payment”).

2.2.3. Minimum Monthly Interest Payment. Interest on the Line of Credit,
together with the Administrative Fee payable under this Agreement on a monthly
basis, shall not be less than Three thousand and 00/100 Dollars ( $3,000.00 )
(the “Minimum Monthly Interest Payment”).

2.2.4. Default Rate. All Obligations shall bear interest, from and after the
occurrence and during the continuance of an Event of Default, at a rate equal to
an additional three percent (3.00%) per annum in excess of the applicable
interest rate as set forth in Section 2.2.1 (the “Default Rate”). Lender’s
failure to assess interest at the Default Rate as provided hereunder shall not
be deemed a waiver by Lender of its right to charge such Default Rate at any
time after default. Lender reserves the right to, and Borrower hereby
acknowledges that Lender may, recalculate interest at the Default Rate.

2.2.5. Interest Payments. Subject to Section 2.2.4, interest on the Obligations
shall be payable monthly, in arrears, shall be computed at the applicable
interest rate as set forth in Section 2.2.1, and shall be due on the last day of
each month following the accrual thereof. Interest shall be payable commencing
on the first (1st) calendar day of the month following the Closing Date. Any
interest not paid when due shall be compounded by becoming a part of the
Obligations, and such interest shall thereafter accrue interest at the rate then
applicable hereunder.

2.2.6. Calculation of Interest. All interest and fees charged hereunder shall be
computed on the basis of a three hundred sixty (360) day year for the actual
number of days elapsed. Notwithstanding anything to the contrary contained
herein, any interest rate calculated hereunder shall be rounded up to the
closest one-quarter of one percent (1/4 of 1.00%), with no adjustments made for
rate changes of less than one-quarter of one percent (1/4 of 1.00%). Lender
shall, for the purpose of the computation of interest due hereunder, add the
Clearance Days to any payments by check or other means, including without
limitation wire transfer, ACH transfer, credit card payment or any other means,
which is acknowledged by the parties to constitute an integral aspect of the
pricing of Lender’s facility to Borrower, and shall apply irrespective of the
characterization of whether receipts are owned by Borrower or Lender. Should any
check not be honored when presented for payment, then Borrower shall be deemed
not to have made such payment, and interest shall be recalculated accordingly.

2.2.7. Computation upon Change in Prime Rate. In the event the Prime Rate
changes, the applicable interest rate hereunder automatically and immediately
shall be increased or decreased by an amount equal to such change in the Prime
Rate.

2.2.8. Principal Payments. Commencing on             n/a             and
continuing on the first (1st) day of every month through         n/a        ,
Borrower shall make equal monthly principal payments in the sum of
            n/a             Dollars ($            n/a            ), which shall
be used to pay down Advances against Inventory.

2.2.9. Loan Fee. At the time of initial funding hereunder and annually (every
twelve (12) months) thereafter while any Obligations remain outstanding to
Lender, Borrower agrees to pay Lender a loan fee equal to one-half of one
percent (0.50%) of the Maximum Amount (the “Loan Fee”).

2.2.10. Administrative Fee. While any Obligations remain outstanding to Lender,
on or before the first (1st) day of each month, Borrower agrees to pay Lender an
administrative fee equal to one-fifth of one percentage point(s) (0.20%) per
month of the Daily Balance during the preceding month (the “Administrative
Fee”).

2.2.11. Deposits for Lender Expenses. Borrower shall pay to Lender the Lender
Expenses incurred by Lender in connection with the negotiation and preparation
of this Agreement and the Loan Documents. In connection therewith, the following
applies with respect to Deposits for such Lender Expenses:

2.2.11.1. Lender has received a deposit in the amount of Two thousand five
hundred and 00/100 Dollars ( $2,500.00 ) (the “Good Faith Deposit”) to be
applied against such Lender Expenses consisting of out-of-pocket costs. Any
unpaid portion of the Good Faith Deposit shall be due and payable on the Closing
Date. In the event that such Lender Expenses are less than the Good Faith
Deposit, any such excess amount will be applied to the Loan Fee and then to
Administrative Fee, or if the Loan Fee and Administrative Fee have been paid in
full, such excess amount shall be refunded to Borrower; and

2.2.11.2. Lender has received a documentation fee/legal deposit in the amount of
Two thousand and 00/100 Dollars ( $2,000.00 ) to be applied against Lender
Expenses consisting of document preparation and legal fees and costs, (the
“Documentation Fee/Legal Deposit”). Any unpaid portion of the Documentation
Fee/Legal Deposit shall be due and payable at the initial funding hereof.

2.2.12. Audit Fees. Borrower shall pay to Lender on demand periodic audit fees
of One thousand and 00/100 Dollars ( $1,000.00 ) per day, plus actual out of
pocket costs related to each audit (the “Audit Fee”).

 

   Page 12 of 38    Initial Here ¨



--------------------------------------------------------------------------------

2.2.13. Inventory Appraisal Fee. Borrower shall pay to Lender on demand an
        n/a         inventory appraisal fee not to exceed the amount of
            n/a             Dollars ($            n/a            ) per year (the
“Inventory Appraisal Fee”) absent the occurrence and continuance of an Event of
Default, for any year in which (a.) funds are available to Borrower under the
Inventory Borrowing Base; or (b.) funds that have been advanced under the
Maximum Inventory Amount are owing and payable to Lender.

3. Payment of Advances.

3.1. Delivery to Lender of All Payments. Borrower shall remit to Lender all
payments received by Borrower on all Accounts, including, without limitation,
all payments on Accounts, Deposits, and proceeds of cash sales, irrespective of
whether Borrower has obtained or seeks to obtain an Advance against any Account
or any Inventory.

3.2. Required Payments on Past Due Accounts or Overadvance. On demand, Borrower
shall pay to Lender (a.) the Net Face Amount of all Delinquent Accounts; or
(b.) the Net Face Amount of Accounts more than sixty (60) days past due.
Notwithstanding the foregoing, in the alternative, rather than complying with
(a.) or (b.) above, if (i.) Lender so agrees in its Sole Discretion; and
(ii.) Borrower provides additional Prime Accounts reasonably acceptable to
Lender, in lieu of payment of such past due Accounts to Lender, Borrower may, in
the alternative, submit additional invoices that constitute Prime Accounts to
eliminate the Overadvance. Except as set forth in the prior sentence of this
Section 3.2, Borrower shall pay the entire unpaid balance of the Obligations
immediately upon (1.) the occurrence of an Event of Default and acceleration of
the Obligations by Lender pursuant to Section 12.1.1; or (2.) in the case of
termination, as set forth in Section 6.1, whether by notice, lapse of time or
otherwise, whichever occurs first.

3.3. Application of Payments. Payments received shall be applied as follows:
(a.) first against any Loan Fees and Lender Expenses, if any; (b.) against
interest; and (c.) then against principal. To the extent Borrower uses Advances
under this Agreement to purchase any Collateral, Borrower’s repayment of the
Advances shall apply on a “first-in-first-out” basis so that the portion of the
Advances used to purchase a particular item of Collateral shall be paid in the
chronological order in which Borrower purchased the Collateral.

3.4. Clearance Days. Payments made by check or any other means, including wire
transfer, ACH transfer, or credit card receipts, shall be deemed to be made two
(- 2 -) Business Days after receipt by Lender and shall be subject to clearance
of funds (the “Clearance Days”).

3.5. Overadvances. Subject to the provisions of Section 3.2, in the event of an
Overadvance, if Lender continues in its Sole Discretion to provide Advances
hereunder, such event shall not limit, waive or otherwise affect any rights of
Lender in that circumstance or on any future occasions and Borrower shall, upon
demand by Lender, which may be made at any time or from time to time,
immediately repay to Lender the entire amount of the Overadvance.

3.6. Payment of Obligations. Notwithstanding anything to the contrary contained
in this Agreement, no payment received by Lender shall constitute payment
thereof unless and until final payment thereof has been received.

3.7. Statements of Obligations. Lender shall render monthly statements to
Borrower of the Obligations, including principal, interest, fees, and an
itemization of all charges and expenses constituting Lender Expenses owing, and
such statements shall be conclusively presumed to be correct and accurate and
constitute an account stated between Borrower and Lender unless, within thirty
(30) days following receipt thereof by Borrower, Borrower shall have delivered
to Lender by registered or certified mail at its address specified herein,
written objection thereto describing the error or errors contained in any such
statements.

3.8. Notification of Accounts. Lender and Borrower have agreed to the terms set
forth below with respect to notification of Accounts.

3.8.1. Right of Lender to Notify Account Debtors. Lender may, at any time,
(a.) after the occurrence and during the continuance of an Event of Default; or
(b.) as necessary in Lender’s Sole Discretion in light of the facts and
circumstances, to prevent prejudice to Lender irrespective of whether an Event
of Default has occurred or is continuing, without notice to or the assent of
Borrower: (i.) notify any Account Debtor that the underlying Account has been
assigned for collateral purposes to Lender by Borrower and that payment thereof
is to be made to the order of and directly and solely to Lender; and (ii.) send,
or cause to be sent by its designee, written or telephonic requests (which may
identify the sender by a pseudonym) for verification of any Account directly to
the appropriate Account Debtor or any bailee with respect thereto. At Lender’s
request, all invoices and statements sent to any Account Debtor or any bailee
shall state that the relevant Account has been for collateral purposes assigned
to Lender and that any payments in respect thereof are payable directly and
solely to Lender.

3.8.2. Collateral Control. At Lender’s option:

                                 3.8.2.1. Collateral Control Account(s).
Borrower shall direct, at Borrower expense and in the manner requested by Lender
from time to time, that remittances and other collections and proceeds of
Accounts and other Collateral be: (i) sent directly by Account Debtor(s) or
other third parties directly to a post office box (the “Post Office Box”), as
set forth in Exhibit A, designated by or in the name of Lender, or in the name
of Borrower, but as to which access is limited solely to Lender; (ii) sent
directly by Account Debtor(s) and other third parties to a Deposit Account
maintained by Borrower as set forth in Exhibit A, provided (1) Lender has
received a control agreement, in form and substance acceptable to Lender, which
is fully executed by the financial institution where such account is maintained,
and (2) such account is a blocked account to which only Lender may have access
(the

 

   Page 13 of 38    Initial Here ¨



--------------------------------------------------------------------------------

“Blocked Account”); or (iii) sent directly by Account Debtor(s) and other third
parties to a lockbox account (the “Lockbox”) maintained in Borrower’s and/or
Lender’s name by a financial institution or other party and as set forth in
Exhibit A, which Lockbox shall also have an associated Blocked Account (the
foregoing Lockbox and any associated Blocked Account, collectively, the “Lockbox
Account”), with Lender to receive a lockbox control agreement and/or a blocked
account control agreement, each in form and substance acceptable to Lender, and
each which is fully executed by the financial institution or other party
maintaining such account(s). (Hereinafter, the Post Office Box, the Blocked
Account and/or the Lockbox Account are referred to as the “Collateral Control
Account(s)”.) Borrower hereby grants to Lender a Security Interest in the
Collateral Control Account(s), over which Borrower shall have no control and
into remittances and other collections and proceeds of Accounts and other
Collateral shall be deposited immediately upon their receipt.

3.8.2.2. Remittance Reporting. With respect to any Blocked Account or Lockbox
Account, Borrower (at its expense) shall cause the provider of such account to
deliver duplicate copies to Lender on each Business Day (or Lender shall be
provided with on-line access and a password so that it can directly obtain
copies) of (i) checks received in such account, (ii) envelopes, remittance
papers, and other detail which might be included in the envelope with
remittances, and (iii) an account batch listing (or similar reporting) which
details the sequence number, dollar amount of checks, deposit total and account
number credited for each deposit (all of the foregoing, the “Remittance
Reporting”). In the event that the provider of such account will not deliver
duplicate copies to Lender (or provide on-line access to Lender), Borrower
agrees to deliver to Lender copies of the Remittance Reporting on each Business
Day. Borrower acknowledges and agrees that notwithstanding anything to the
contrary contained in this Agreement, remittances and other collections and
proceeds of Accounts and other Collateral made to such account shall not be
deemed received by Lender (and the Obligations shall not be credited nor shall
Clearance Days commence) until Lender has received the Remittance Reporting.

3.8.2.3. Collection Privilege. Borrower may be provided with the revocable
privilege to collect (at Borrower’s expense) directly from Account Debtors and
other third parties, remittances and other collection and proceeds of Account
and other Collateral, subject to the express conditions set forth in
Section 3.8.6, with all such remittances and other collections and proceeds
being received by Borrower in trust for Lender and to be immediately delivered
to Lender (in their original form as received) in the following manner as Lender
shall so direct: (a) by overnight mail, (b) by deposit to the Blocked Account,
or (c) in the case of electronic payment, by remittance to Lender’s Account (the
foregoing, the “Collection Privilege”). Such Collection Privilege is subject to
revocation by Lender at any time without cause and shall be automatically
revoked upon the occurrence of an Event of Default. Lender may undertake any and
all of those actions delineated in Section 3.8.10 to process such remittances
and other collections and proceeds delivered by Borrower to Lender. All such
remittances and other collections and proceeds received by Lender shall be
applied against the Obligations pursuant to the terms of this Agreement.

3.8.3. Lender’s Account. All payments remitted to Lender in kind (pursuant to
Section 3.8.2.3 or through a Collateral Control Account(s), shall be credited to
a deposit account owned of Lender, into which remittances from Account Debtor(s)
or other obligors of other borrowers of Lender may be credited (the “Lender’s
Account”).

3.8.4. Procedure Regarding Mail Delivered to the Post Office Box. All mail
delivered to the Post Office Box shall be opened by Lender, checks contained
therein shall be endorsed by Lender, and all such items shall be deposited by
Lender into the Lender’s Account.

3.8.5. Electronic Transfers. Borrower shall direct all Account Debtors on
Accounts that make payments by electronic transfer of funds to remit such funds
directly to the Lender’s Account, the Blocked Account, or the Lockbox Account,
as Lender shall so direct.

3.8.6. Monies Held in Trust. In furtherance of the Collection Privilege,
Borrower and all of its affiliates, subsidiaries, shareholders, directors,
employees, or agents, acting as trustee for Lender, shall (i) hold in trust for
Lender, as property of Lender, any remittances and other collections and
proceeds of Account and other Collateral which come into Borrower’s possession
or control, and (ii) immediately upon receipt thereof, and in their original
form as received, remit same, in kind, to Lender in the manner set forth in
Section 3.8.2.3, as Lender shall so direct. In the event the Collection
Privilege is inapplicable, but Borrower or related parties nonetheless receive
such remittances despite a contrary agreement with Lender, all of the foregoing
terms and conditions shall apply and Borrower shall remit same, in kind, to
Lender, as Lender shall so direct, either by overnight delivery, deposit to the
Blocked Account or the Lockbox Account, as applicable, or in the case of
electronic payment, by remittance to Lender’s Account. In no event shall such
remittances be commingled with Borrower’s own funds. Borrower shall continue to
remit such remittances to lender until such time as Borrower’s Obligations
(other than contingent obligations) have been paid in full.

3.8.7. Authorization. Notwithstanding any other provision of this Agreement,
Borrower hereby irrevocably authorizes Lender to transfer into the Lender’s
Account any funds in payment of or relating to the Accounts that have been
deposited into other deposit accounts with Lender or that Lender has otherwise
received.

3.8.8. Lender’s Right to Items in Lender’s Account. Lender shall have a
continuing security interest in all of the items contained from time to time in
the Lender’s Account and the proceeds thereof.

3.8.9. Lender Has Sole Control Over Lender’s Account. Neither Borrower, nor any
Person or entity claiming through Borrower shall have any right in or control
over the use of, or any right to withdraw any amount from the Lender’s Account
that shall be under Lender’s sole control. Unless (a.) the instruments so
deposited in the Lender’s Account are dishonored; or (b.) Lender shall in
Lender’s Sole Discretion have remitted the

 

   Page 14 of 38    Initial Here ¨



--------------------------------------------------------------------------------

amount thereof to Borrower, Lender shall credit the amount thereof against
Borrower’s Obligations (other than contingent obligations) to Lender.

3.8.10. Lender Authorization.

3.8.10.1. Borrower hereby irrevocably authorizes Lender and any designee of
Lender, at Borrower’s sole expense, to exercise at any time in Lender’s or such
designee’s Sole Discretion all or any of the following powers as attorney in
fact of Borrower until all of the Obligations (other than contingent
obligations) have been paid in full:

3.8.10.1.1. in the ordinary course of business as a lender, receive, take,
endorse, assign, deliver, accept and deposit, in the name of Lender or Borrower,
any and all cash, checks, commercial paper, drafts, remittances and other
instruments and documents relating to the Collateral or the proceeds thereof
(whether checks or other forms of payment are (a.) in the name of Borrower;
(b.) any other name under which it now does business or does business in the
future; or (c.) in the names of its products now or in the future, and Borrower
additionally agrees not to make any protest of any kind against Lender for
negotiating such checks or other items described herein);

3.8.10.1.2. after the occurrence and during the continuance of an Event of
Default, take or bring, in the name of Lender or Borrower, all steps, actions,
suits or proceedings deemed by Lender necessary or desirable to effect
collection of or other realization upon the Accounts and other Collateral;

3.8.10.1.3. after the occurrence and during the continuance of an Event of
Default, extend the time of payment of, compromise or settle for cash, credit,
return of merchandise, and upon any terms or conditions, any and all Accounts or
other Collateral which includes a monetary obligation and discharge or release
any Account Debtor or other obligor (including filing of any public record
releasing any lien granted to Borrower by such Account Debtor), without
affecting any of the Obligations;

3.8.10.1.4. execute in the name of Borrower and file against Borrower in favor
of Lender financing statements or amendments with respect to the Collateral;

3.8.10.1.5. pay any sums necessary to discharge any lien or encumbrance that is
senior to Lender’s Security Interest in the Collateral other than Permitted
Liens, which sums shall be included as Obligations hereunder;

3.8.10.1.6. at any time, irrespective of whether an Event of Default has
occurred, without notice to or the assent of Borrower, notify any Account Debtor
obligated with respect to any Account, that the underlying Account has been
assigned for collateral purposes to Lender by Borrower and that payment thereof
is to be made to the order of and directly and solely to Lender;

3.8.10.1.7. after the occurrence and during the continuance of an Event of
Default, change the address for delivery of mail to Borrower and to receive and
open mail addressed to Borrower;

3.8.10.1.8. send requests for verification of Accounts;

3.8.10.1.9. after the occurrence and during the continuance of an Event of
Default, to make, settle, and adjust all claims under Borrower’s policies of
insurance and make all determinations and decisions with respect to such
policies of insurance;

3.8.10.1.10. after the occurrence and during the continuance of an Event of
Default, to settle and adjust disputes and claims respecting the Accounts
directly with Account Debtors, for amounts and upon terms which Lender
determines to be reasonable;

3.8.10.1.11. after the occurrence and during the continuance of an Event of
Default and as Lender may reasonably determine to be necessary without the
occurrence of an Event of Default if Lender has requested and Borrower has
refused, Lender may cause to be executed and delivered any documents and
releases which Lender reasonably determines to be necessary in order to protect
its interest as Lender; and

3.8.10.1.12. after the occurrence and during the continuance of an Event of
Default, qualify Borrower to do business in any state if Borrower shall fail to
do so following request by Lender.

3.8.10.2. After the occurrence and during the continuance of an Event of
Default, Borrower authorizes Lender to accept, indorse and deposit on behalf of
Borrower any checks tendered by an Account Debtor “in full payment” of its
obligation to Borrower. Borrower shall not assert against Lender any claim
arising therefrom, irrespective of whether such action by Lender affects an
accord and satisfaction of Borrower’s claims, under §3-311 of the Code, as such
section may be amended and/or re-numbered from time to time or otherwise.

                                 3.8.10.3. RELEASE. BORROWER HEREBY RELEASES AND
EXCULPATES LENDER, LENDER’S OFFICERS, EMPLOYEES, AGENTS, DESIGNEES, ATTORNEYS,
ACCOUNTANTS, AND OTHER REPRESENTATIVES FROM AND AGAINST ANY AND ALL LIABILITY
ARISING FROM ANY ACTS UNDER THIS AGREEMENT OR RELATED TO THIS AGREEMENT IN ANY
MANNER OR IN FURTHERANCE THEREOF, WHETHER OF OMISSION OR COMMISSION, AND WHETHER
BASED UPON ANY ERROR OF JUDGMENT OR MISTAKE OF LAW OR FACT AND WHETHER BASED
UPON ANY LEGAL THEORY, INCLUDING WITHOUT LIMITATION, BREACH OF CONTRACT, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS,
EXCEPT FOR

 

   Page 15 of 38    Initial Here ¨



--------------------------------------------------------------------------------

LIABILITY DIRECTLY CAUSED BY LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN
NO EVENT SHALL LENDER HAVE ANY LIABILITY TO BORROWER FOR LOST PROFITS OR OTHER
SPECIAL OR CONSEQUENTIAL DAMAGES.

3.8.10.4. Further Credit Reports. Borrower acknowledges and agrees that Lender
may from time to time at its Sole Discretion run such further credit reports and
other reports as it may deem necessary to continue to keep itself apprised
regarding the continued financial condition of Borrower during the term of this
Agreement and hereby authorizes Lender to run such credit and other reports from
time to time as Lender deems appropriate.

4. Audits. Lender shall have the right to conduct audits of Borrower’s Accounts,
Inventory, and Borrower’s Books on a semi-annual basis during the term of this
Agreement, which audit shall be conducted during reasonable business hours
absent the occurrence and continuance of an Event of Default. Lender agrees to
give Borrower reasonable advance notice of such audit provided that no Event of
Default shall have occurred or reasonably be suspected by Lender to have
occurred and is continuing. In the event of an actual or potential Event of
Default, no advance notice of any audit shall be required. The cost of each
audit shall be paid by Borrower, which cost per audit shall not exceed the Audit
Fee or the Inventory Appraisal Fee set forth in Sections 2.2.12 and 2.2.13,
respectively. Borrower shall pay the cost of such Audit Fee or Inventory
Appraisal Fee within five (5) Business Days of receipt of an invoice therefor
and if such Audit Fee or Inventory Appraisal Fee is not paid by such date,
Lender may charge such Audit Fee and Inventory Appraisal Fee against the
Obligations at such time or if not charged at such time, upon termination. In
addition, upon the occurrence and during the continuance of an Event of Default,
Lender may conduct such additional audits as it deems appropriate, also at
Borrower’s cost, but not subject to any limitation contained in Sections 2.2.12
and 2.2.13.

4.1. Delivery of Collateral. At such times as Lender may request and in the
manner specified by Lender, Borrower shall deliver to Lender or Lender’s
representative original invoices, agreements, proofs of rendition of services
and delivery of goods and other documents evidencing or relating to the
transactions which gave rise to any of the Collateral, together with customer
statements, schedules describing the proceeds or statements of account and
confirmatory collateral assignments to Lender of the proceeds in form and
substance satisfactory to Lender and duly executed by Borrower. Without limiting
the provisions of any other section of this Agreement, Borrower will promptly
notify Lender, in writing, of Borrower’s granting of credits, discounts,
allowances, deductions, return authorizations or the like with respect to any
proceeds. In no event shall any such schedule or confirmatory collateral
assignment (or the absence thereof or omission of any proceeds therefrom) limit
or in any way be construed as a waiver, limitation, or modification of the liens
or rights of Lender or the warranties, representations, and covenants of
Borrower under this Agreement. In addition, in the event that any Collateral,
including without limitation proceeds, is evidenced by or consists of Chattel
Paper, Documents, Instruments, or Financial Assets, including without
limitation, Investment Property, Borrower shall, immediately upon written
request therefor from Lender, endorse and assign such Chattel Paper, Documents,
Instruments, or Financial Assets, including without limitation, Investment
Property over to Lender and deliver actual physical possession of such Chattel
Paper, Documents, Instruments, or Financial Assets, including without
limitation, Investment Property to Lender with, if applicable, stock powers in
blank executed by Borrower.

5. Conditions Precedent to Advances.

5.1. Conditions Precedent to Initial Advance. Any agreement of Lender to make
the initial Advance is subject to the fulfillment on or before the Closing Date,
to the satisfaction of Lender and its counsel (unless waived by Lender in
writing in its Sole Discretion), of each of the conditions set forth below.

5.1.1. Lien in First Position. Lender shall be satisfied that its lien against
the Collateral is a first priority perfected Security Interest, subject only to
Permitted Liens.

5.1.2. UCC Search. Lender shall have received searches with results reflecting
the filing of its financing statements and fixture filings.

5.1.3. Loan Documents Contemplated Hereby. Lender shall have received all of the
Loan Documents, duly executed, and each such document shall be in full force and
effect.

5.1.4. Authorization. Lender shall have received such certificates of
authorization, corporate resolution, unanimous written consent, or other writing
as Lender deems appropriate under the circumstances, duly executed by the
secretary, general partner, managing member, or other appropriate representative
of Borrower, authorizing the execution and delivery of this Agreement and the
other Loan Documents to which Borrower is a party and authorizing one or more
specific officers, general partners, managing members, or other persons to
execute and deliver same to Lender.

5.1.5. Bylaws, etc. Lender shall have received copies of Borrower’s By-laws and
Articles, Certificate of Incorporation, Articles of Organization, Partnership
Agreement, Trust Agreement, or Operating Agreement, all duly certified as
appropriate, as amended, modified, or supplemented to the Closing Date, all of
which shall accurately reflect the current status of Borrower and Borrower’s
officers, directors, and any other requested information.

5.1.6. Certificate from State of California . Lender shall have received a
certificate of status, corporate or otherwise, with respect to Borrower dated as
of a date acceptable to Lender, by the Secretary of State of California, which
certificate shall indicate that Borrower is in good standing in such state.

 

   Page 16 of 38    Initial Here ¨



--------------------------------------------------------------------------------

5.1.7. Certificates from States Other than California . Lender shall have
received certificates of status, corporate or otherwise, with respect to
Borrower dated as of a date acceptable to Lender, issued by the Secretary of
State of the states in which its failure to be duly qualified or licensed would
have a Material Adverse Change in the financial condition or properties and
assets of Borrower, and shall indicate that Borrower is in good standing.

5.1.8. Insurance Policies and Endorsements. Lender shall have received certified
copies of the policies of insurance, together with the endorsements thereto, as
further described in Section 9.12 hereof, as are required hereby, the form and
substance of which shall be satisfactory to Lender and its counsel.

5.1.9. Certificates of Title. Lender shall have received duly executed
certificates of title with respect to that portion of the Collateral that is
subject to certificates of title, if any.

5.1.10. Evidence of Payment of Taxes. Lender shall have received satisfactory
evidence that all tax returns required to be filed by Borrower have been timely
filed and all taxes upon Borrower or its properties, assets, income, and
franchises (including real property taxes and payroll taxes) have been paid
prior to delinquency, except such taxes that are the subject of a Permitted
Protest.

5.1.11. Subordination Agreements. Lender shall have received subordination
agreements in form and content reasonably satisfactory to Lender from all
parties that Lender shall require.

5.1.12. Guaranty. (a.) Lender shall have received the duly executed Guaranty
from Guarantor, (and if Guarantor is not an individual, a duly executed Security
Agreement All-Assets); and (b.) Guarantor shall have executed the Acknowledgment
and Agreement by Guarantor set forth at the end of this Agreement.

5.1.13. Payment of All Fees and Lender Expenses. All fees and Lender Expenses
required to be paid in connection with this Agreement shall have been paid.

5.1.14. Deed of Trust From Guarantor. Lender shall have received the Deed of
Trust for the Real Property Collateral commonly known as
            n/a            , which secures the obligations of Guarantor under
the Guaranty and which shall be in             n/a            
(            n/a            ) priority against such Real Property Collateral.

5.1.15. Bailment Agreements; Waiver and Consents by Real Property Owner(s);
Sales of Premises; Changes in Premises/Other Locations. Borrower shall execute
and deliver, or cause to be executed and delivered to Lender such commercially
reasonable agreements, documents, and instruments in form and substance
reasonably acceptable to Lender, as Lender may deem reasonably necessary or
desirable to protect its interests in the Collateral at the Premises/Other
Locations, including without limitation, UCC-1 Financing Statements, Waivers and
Consents by Real Property Owner(s), and/or bailment agreements. In the event
that Borrower becomes aware of the pending or potential sale of the Premises,
Borrower shall give Lender not less than thirty (30) days’ notice of the sale or
potential sale of the Premises by the owner thereof, whether the Premises are
owned or leased by Borrower, so that Lender may obtain an executed Waiver and
Consent from the new owner prior to title to the Premises having been
transferred to the new owner of the Premises. The Inventory and Equipment shall
not, at any time now or hereafter, be stored with a bailee, warehouseman, or
similar party without Lender’s prior written consent. Additionally, Borrower
shall not open any new locations, whether a new Chief Executive Office or other
operating facility or any new Other Locations, unless Borrower (a.) gives Lender
thirty (30) days’ prior written notice of the intended opening of any such new
Chief Executive Office or Other Locations; and (b.) executes and delivers, or
causes to be executed and delivered, to Lender such agreements, documents, and
instruments in form and substance acceptable to Lender, as Lender may deem
reasonably necessary or desirable to protect its interests in the Collateral at
such Chief Executive Office or Other Locations, including without limitation,
UCC-1 Financing Statements, Waiver and Consents by Real Property Owner(s),
and/or bailment agreements.

5.1.16. Pre-Funding Audits. Lender shall have performed a pre-funding audit of
Borrower’s Accounts and Inventory, with results satisfactory to Lender.

5.1.17. Key Person Life Insurance. Lender shall have received an assignment of
Borrower’s interest in the key person insurance on the life of
        n/a         in the amount of         n/a         Dollars
($        n/a        ).

5.1.18. Assignment of Insurance Claims. Lender shall have received an assignment
of Borrower’s claim against its insurance company in the sum of approximately
        n/a         Dollars ($        n/a        ).

5.1.19. Payment to Old Lender; Termination of Old Lender’s Security Interest. If
applicable, Old Lender shall have been paid in full and Old Lender’s Security
Interest in any assets of Borrower and all Collateral shall have been
terminated.

5.1.20. Control Agreements. Borrower shall execute, or cause to be executed, and
Lender shall have received such control agreements, in form and substance
satisfactory to Lender and its counsel, regarding Deposit Accounts, Investment
Property, or such other Collateral as Lender may reasonably require.

5.1.21. Other Documents and Legal Matters. All other documents in connection
with the transactions contemplated by this Agreement shall have been delivered
or executed or recorded and shall be in form and substance satisfactory to
Lender and its counsel, including without limitation a Report of Assigned
Accounts of Invoices and all procedural requirements, whether pursuant to a
procedure manual or otherwise, shall have been met.

 

   Page 17 of 38    Initial Here ¨



--------------------------------------------------------------------------------

5.1.22. Payment of Deposits. All required Deposits shall have been paid to
Lender, including the Good Faith Deposit and the Documentation Fee/Legal
Deposit.

5.2. Conditions Precedent to All Advances. The items set forth below shall be
conditions precedent to all Advances hereunder and under the Loan Documents.

5.2.1. Representations and Warranties. The representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all respects on and as of the date of any Advance under this
Agreement, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date).

5.2.2. No Event of Default. No Event of Default or event that with the giving of
notice or passage of time would constitute an Event of Default shall have
occurred and be continuing on the date of any Advance under this Agreement, nor
shall either result from the making of such Advance.

5.2.3. No Injunction, etc. No injunction, writ, restraining order, or other
order of any nature prohibiting, directly or indirectly, the making of such
Advance shall have been issued and remain in force by any governmental authority
against Borrower, Lender, or any Affiliate.

5.2.4. Procedural Requirements. Borrower shall have submitted a Report of
Assigned Accounts and followed such other procedures as Lender may require
pursuant to a procedure manual or otherwise.

6. Basic Term; Termination; Prepayment Fee.

6.1. Basic Term. This Agreement will be effective upon the Closing Date, will
continue in full force and effect for twelve (- 12 -) months thereafter (the
“Basic Term”), and shall be further automatically extended, for successive
periods equal to the term of the Basic Term (each, a “Renewal Term”), unless
Borrower shall have given the Lender written notice of its intention to
terminate (a “Termination Notice”) at least thirty (30) days prior to the
anniversary of each Basic Term anniversary, whereupon this Agreement shall
terminate as of the date fixed in the Termination Notice. Notwithstanding any
contrary provisions herein, Lender reserves the right to terminate this
Agreement at its Sole Discretion upon giving sixty (60) days’ prior written
notice to Borrower pursuant to provisions of Section 15 hereof.

6.2. Termination; Payments Due upon Termination. Upon the termination of this
Agreement whether pursuant to the provisions of Section 6 or due to the
occurrence of an Event of Default pursuant to the provisions of Section 11,
Borrower shall pay the Obligations to Lender. Upon payment in full in cash of
the Obligations (other than contingent obligations), with no further Advances to
be made under the Agreement, Lender shall at Borrower’s sole cost and expense,
release its lien in the Collateral and all rights therein shall revert to
Borrower.

6.3. Prepayment Fee. If the Obligations are prepaid in full on a final basis
prior to the end of the Basic Term or any Renewal Term, a “Prepayment” shall be
deemed to have occurred. To the extent such Prepayment shall have occurred,
Borrower shall pay to Lender a sum equal to the amount of (a.) the Cumulative
Minimum Annual Interest Payment less interest paid during the Basic Term or any
Renewal Term; or (b.) an amount equal to the Minimum Monthly Interest Payment
times the number of months remaining in the Basic Term or Renewal Term, as
applicable (the “Prepayment Fee”). In addition, Borrower shall also pay any
prepayment penalties provided for in the Term Loan Documents or any other
agreement with Lender. A Prepayment may be deemed to have occurred regardless of
whether such payment or other reduction (a.) is voluntary or involuntary;
(b.) is occasioned by Lender’s acceleration of the Obligations or demand
hereunder; (c.) is made by Borrower or other third party, including Guarantor;
(d.) results from Lender’s receipt or collection of proceeds of its Collateral,
including insurance proceeds and condemnation awards; (e.) results from Lender’s
exercise of its right of setoff; and/or (f.) is made during an Insolvency
Proceeding, or is made pursuant to any plan of reorganization or liquidation.

6.4. Acceleration of Other Obligations Upon Termination of this Agreement. Upon
termination of this Agreement whether pursuant to Section 6 or due to the
occurrence of a Material Event of Default pursuant to Section 11, the
Obligations owed under the Term Loan Documents or any other Loan Documents shall
be accelerated and shall be due, owing and payable in full at such time,
including without limitation, all Lender Expenses.

6.5. Obligations and Rights Upon Termination. No termination of this Agreement
shall relieve or discharge Borrower of any of Borrower’s duties, Obligations, or
covenants hereunder, including without limitation the obligation to continue to
turn over sales information and invoices, and Lender’s continuing Security
Interests in the Collateral shall remain in effect until all Obligations (other
than contingent obligations) have been fully and finally discharged and Lender’s
agreement to provide Advances hereunder is terminated.

7. Creation of Security Interest.

                7.1. Grant of Security Interest. In order to secure the payment
and performance in full of all of the Obligations, Borrower hereby grants to
Lender a continuing Security Interest in the Collateral.

                7.2. Express Authority of Lender to Execute and File UCC
Financing Statement(s). Notwithstanding any provision hereof, Lender is hereby
expressly authorized to execute, if necessary, and file on behalf of Borrower,
UCC Financing Statement(s), including but not limited to corrections,
amendments, and

 

   Page 18 of 38    Initial Here ¨



--------------------------------------------------------------------------------

modifications thereof, including, without limitation, the use of an abbreviated
description of Collateral such as “All Assets of the Borrower” on any and all of
the foregoing.

7.3. Delivery of Additional Loan Documents. At any time upon the reasonable
request of Lender, Borrower shall hereby authorize the preparation and filing by
Lender and/or shall execute and deliver to Lender all financing statements,
continuation financing statements, control agreements, fixture filings, security
agreements, chattel mortgages, pledges, assignments, endorsements of
certificates of title, applications for title, affidavits, reports, notices,
schedules of Accounts, letters of authority, and all other documents that Lender
may reasonably request, in form satisfactory to Lender, to perfect and continue
the perfection of Lender’s Security Interests in the Collateral, and in order to
fully consummate all of the transactions contemplated hereby and under the Loan
Documents.

8. Representations and Warranties, and Covenants.

8.1. Borrower’s Representations, Warranties, and Covenants. So long as Borrower
is indebted to Lender hereunder, Borrower warrants, represents, and agrees that
except as disclosed in the Disclosure Schedule attached as Addendum B and
consented thereto by Lender, the statements set forth herein are true and
correct on the Closing Date and shall remain true and correct after the Closing
Date until such time as Borrower notifies Lender to the contrary. Borrower shall
immediately advise Lender if it learns that any such representation or warranty
is untrue in any material respect.

8.1.1. Borrower Sole Owner of Collateral; Personal Property; First Priority
Security Interest. All Collateral is (a.) solely owned by Borrower; (b.) shall
remain personal property at all times except to the extent granted in connection
with the pledge of Real Property Collateral; and (c.) all Security Interests
against any Collateral given or caused to be given by Borrower to Lender are and
will be first priority Security Interests thereon except for Permitted Liens.

8.1.2. No Other Liens. Borrower has good and indefeasible title to the
Collateral and the Collateral is free and clear of all liens, encumbrances,
Security Interests, and adverse claims or restrictions on transfer or pledge
except: (a.) Permitted Liens; (b.) as disclosed in Addendum B; and (c.) all such
liens, encumbrances, Security Interests, and adverse claims that have either
previously or concurrently herewith, been consented to in writing by Lender.

8.1.3. Condition of Collateral; No Transfer of Collateral. The Collateral
(a.) is kept in good condition and repair subject to normal wear and tear;
(b.) is not subject to waste; and (c.) will not (except for (i.) sales of
Inventory in the ordinary course of business; (ii.) the sale of obsolete
equipment from time to time in the ordinary course of Borrower’s business in an
amount not to exceed the aggregate sum of Fifty thousand and 00/100 Dollars
($50,000.00) provided that all proceeds of such sale of obsolete equipment shall
be remitted to Lender; and (iii.) licenses of Borrower’s intellectual property
in the ordinary course of Borrower’s business) be sold, transferred, assigned or
removed from the Premises/Other Locations without first obtaining Lender’s prior
written consent, which consent shall not be unreasonably withheld.

8.1.4. Facts, Figures and Representations True and Correct. All facts, figures,
and representations given, or caused to be given, by Borrower to Lender in
connection with the value of the Collateral or regarding each Advance or Account
or pertaining to anything done under this Agreement shall to the best of
Borrower’s knowledge after reasonable inquiry, be true and correct as of the
date given and if Borrower subsequently learns that any such facts, figures, or
representations are materially or intentionally false, Borrower shall promptly
so advise Lender.

8.1.5. Books and Records. Borrower’s Books and records (a.) fully and accurately
reflect all of Borrower’s assets and liabilities (absolute and contingent);
(b.) are kept in the ordinary course of business; and (c.) are in accordance
with GAAP (subject, in the case of internally prepared interim financial
statements, to the absence of footnotes and normal recurring year-end
adjustments, the effect of which will not, individually or in the aggregate, be
materially adverse).

8.1.6. Fair Market Value of Collateral. The fair market value of the Collateral
is, and shall at all times be, not less than (a.) the value carried on
Borrower’s financial statements (less normal depreciation caused by ordinary
wear and tear); and (b.) as represented to Lender by Borrower.

8.1.7. Taxes. All taxes of any governmental or taxing authority due or payable
by, or imposed or assessed against Borrower, have been paid and shall be paid in
full before delinquency, subject only to Permitted Protests.

8.1.8. No Actions, Litigation, etc. Except as disclosed in writing by Borrower
to Lender as reflected on the Disclosure Schedule attached hereto as Addendum B:
(a.) there are no actions or proceedings pending by or against Borrower,
Guarantor, or other Obligor before any court or administrative agency; and
(b.) Borrower does not have knowledge or belief of any pending, threatened, or
imminent litigation, governmental investigations, or claims, complaints,
actions, or prosecutions involving Borrower or any Guarantor of the Obligations,
except for (i.) ongoing collection matters in which Borrower is the plaintiff;
and (ii.) matters arising after the date hereof that, if decided adversely to
Borrower or Guarantor, would not (1.) materially impair the prospect of
repayment of the Obligations; or (2.) materially impair the value or priority of
Lender’s Security Interests in the Collateral.

8.1.9. Legal Power and Authority. Borrower has the legal power and authority to
enter into this Agreement and the Loan Documents and to perform and discharge
Borrower’s Obligations hereunder and under

 

   Page 19 of 38    Initial Here ¨



--------------------------------------------------------------------------------

the Loan Documents. The Persons signing this Agreement and the Loan Documents on
behalf of Borrower are authorized to do so.

8.1.10. Payments on Accounts. At such time as Borrower submits any invoice that
is being represented to constitute a Prime Account, to the best of Borrower’s
knowledge after due inquiry at such time and subject to Borrower’s obligation to
advise Lender at such time as it learns to the contrary, every payment falling
due on Accounts assigned to Lender will be duly paid and received by Lender on
or before the earlier of (a.) sixty (60) days from the due date of each invoice
if the payment terms call for payments of thirty (30) days or less; and (b.) in
any event, ninety (90) days from the date of each invoice.

8.1.11. Prime Accounts. All Accounts against which Borrower seeks Advances from
Lender are now Prime Accounts and Borrower shall only seek Advances against
Accounts if such Accounts are believed by Borrower to be Prime Accounts as
defined above.

8.1.12. Eligible Inventory. All Inventory against which Borrower seeks Advances
from Lender is and shall be Eligible Inventory as defined above, and Borrower
shall only seek Advances against such Inventory if such Inventory is believed by
Borrower to be Eligible Inventory as defined above.

8.1.13. Location of Inventory. Except as permitted herein, the Inventory is not
and shall not be stored with a bailee, warehouseman, or similar party (without
Lender’s prior written consent and the execution by the bailee of a bailment
agreement in form and content satisfactory to Lender) and is located and shall
be located only at the Premises/Other Locations.

8.1.14. Inventory Records. Borrower now keeps, and hereafter at all times shall
keep, correct and accurate records itemizing and describing the kind, type,
quality, and quantity of the Inventory, and Borrower’s cost therefor.

8.1.15. Location of Chief Executive Office; FEIN; Organizational Number. The
Chief Executive Office of Borrower is located at the address set forth in the
definition of Chief Executive Office. Borrower’s Federal Employer Identification
Number (the “FEIN”) is 95-4803347 and the number assigned by California , the
state of Borrower’s organization, for Borrower’s organizational identification
number (the “Org ID”) is 200015310007 .

8.1.16. Due Organization and Qualification. Borrower is a duly formed,
organized, and existing corporation, limited liability company, limited
partnership, general partnership, or other legal entity in good standing,
qualified, and licensed to do business in the state of its incorporation or
formation and in any other state where the failure to be so licensed or
qualified could reasonably be expected to have a Material Adverse Change to the
business, operations, conditions (financial or otherwise), or finances of
Borrower, or on the value of the Collateral to Lender.

8.1.17. Due Authorization; No Conflict. The execution, delivery, and performance
of the Loan Documents are within Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a breach of any provision contained
in Borrower’s By-laws and Articles, Certificate of Incorporation, Articles of
Organization, Partnership Agreement, Trust Agreement, or Operating Agreement,
nor will they constitute an event of default under any material agreement to
which Borrower is a party or by which its properties or assets may be bound.

8.1.18. Financial Statements Fairly Represent Borrower’s Financial Condition; No
Material Adverse Change in Financial Condition. All financial statements
relating to Borrower or any Guarantor of the Obligations that have been
delivered by Borrower to Lender have been prepared in accordance with GAAP
(subject, in the case of internally prepared interim financial statements, to
the absence of footnotes and normal recurring year-end adjustments, the effect
of which will not, individually or in the aggregate, be materially adverse) and
fairly present Borrower’s (or such Guarantor’s, as applicable) financial
condition as of the date thereof and Borrower’s (or such Guarantor’s as
applicable) results of operations for the period then ended. There has not been
a Material Adverse Change in the financial condition of Borrower (or such
Guarantor, as applicable) since the date of the latest financial statements
submitted to Lender on or before the Closing Date.

8.1.19. Solvency. No transfer of property is being made by Borrower and no
Obligation is being incurred by Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either the present or future creditors of Borrower.

                        8.1.20. Environmental Condition. Except as disclosed in
writing by Borrower to Lender, none of Borrower’s properties or assets has ever
been used by Borrower or, to the best of Borrower’s knowledge, by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Substances or Hazardous Wastes. None of the
Premises of Borrower’s properties or assets has ever been designated or
identified in any manner pursuant to any Environmental Laws as a disposal site
for Hazardous Substances or Hazardous Wastes, or a candidate for closure
pursuant to any Environmental Laws. No lien arising under any Environmental Laws
has attached to any revenues or to any real or personal property owned or
operated by Borrower. Borrower has not received a summons, citation, notice, or
directive from the Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by Borrower resulting in
the releasing or disposing of Hazardous Substances or Hazardous Wastes into the
environment. Borrower is not using and neither Borrower nor to the best of
Borrower’s knowledge, any prior owner, occupant, or operator of the Premises has
used Hazardous Substances or Hazardous Wastes at or upon, or in any way
affecting, the Premises in any manner which violates or violated any
Environmental Laws if such violation

 

   Page 20 of 38    Initial Here ¨



--------------------------------------------------------------------------------

could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Change with respect to any of the Premises or property of
Borrower or to result in a Material Adverse Change.

8.1.21. Filings and other Actions. Borrower shall timely make all filings and
take other actions required under applicable law, including, but not limited to,
applicable securities law.

8.2. Reliance by Lender; Cumulative Representations and Warranties. Each
warranty and representation contained in this Agreement automatically shall be
deemed repeated with each Advance made hereunder or any of the other Loan
Documents and shall be conclusively presumed to have been relied on by Lender
regardless of any investigation made or information possessed by Lender. The
warranties and representations set forth herein shall be cumulative and in
addition to any and all other warranties and representations that Borrower now
or hereafter shall give, or cause to be given, to Lender.

8.3. Agricultural Lien and Trust Issues.

8.3.1. Representations, Warranties, and Covenants Regarding Agricultural Lien
Searches and Future Obligations. Prior to the execution of this Agreement,
Borrower has conducted a search for any and all Agricultural Liens; or liens of
any other nature which may have been received by Borrower or filed in the State
of California or in any other state or jurisdiction in which Borrower conducts
business within the last twelve (12) months against any of Borrower’s assets to
secure payment for agricultural services rendered, or for farm products,
livestock, fish, poultry, or products derived therefrom, perishable agricultural
commodities or other items purchased or received by Borrower. Borrower shall
provide the results of said search to Lender prior to the execution of the Loan
and Security Agreement. Further, based upon the results of such search, Borrower
represents and warrants that it has (i) not, within the preceding twelve
(12) months, received any Agricultural Liens under any state or federal statute,
including, without limitation, the Agricultural Lien Laws or under any other
statute, law, or security instrument; or (ii) to the extent such search
disclosed the existence of any Agricultural Liens filed or received within the
prior year, that Borrower has taken all steps necessary to promptly extinguish
any such Agricultural Liens, including, without limitation, the payment of any
amounts due such trust or lien claimant or secured creditor, and if applicable,
notification to the appropriate officials that such Agricultural Liens has been
satisfied, withdrawn or otherwise rendered nugatory.

8.3.2. Further Assurances Regarding Compliance with Agricultural Lien and Trust
Laws. Borrower shall, during the term of this Agreement, take all other actions
as may be required to ensure either that (i) any farm product, perishable
agricultural commodity (in whatever form) or other food product is purchased
free and clear of Agricultural Liens; or (ii) in the event any of Borrower’s
purchases are or become subject to an Agricultural Lien, Borrower shall promptly
notify Lender of the discovery of any such Agricultural Lien, or its receipt of
notice thereof. Borrower shall monitor and keep Lender fully and promptly
advised of its receipt of any Agricultural Liens, and shall take all steps
necessary to extinguish such Agricultural Liens, including, without limitation,
the payment of any amounts due such trust or lien claimant or secured creditor,
and if applicable, notification to the appropriate officials that such
Agricultural Lien has been satisfied, withdrawn or otherwise rendered nugatory.

8.3.3. Representations, Warranties, and Covenants Regarding Compliance with
Applicable Agricultural Lien and Trust Laws. Borrower represents and warrants
that it is now, and shall remain at all times during the term of this Agreement,
in compliance with all applicable provisions of Agricultural Lien Laws.

9. Affirmative Covenants. Borrower covenants and agrees that, so long as any
ability to obtain Advances hereunder shall be available to Borrower and until
full and final payment of the Obligations (other than contingent obligations),
and unless Lender shall otherwise consent in writing, the following statements
shall be true and Borrower shall do all of the actions set forth below.

9.1. Preserve Good Standing. Borrower shall do all things necessary to preserve
its good standing as a limited liability company under the laws of the states
where Borrower is authorized to do business, specifically the state(s) of
Massachusetts , and under the laws of California , the state of its
organization. Further, Borrower shall maintain the state of California as the
state in which Borrower is organized or incorporated.

9.2. Preliminary Annual Financial Statements. Borrower shall provide to Lender,
as soon as possible after the end of each fiscal year of Borrower, and in any
event within sixty (60) days thereafter, preliminary year end financial
statements, including but not limited to, the balance sheet and income statement
for such year.

9.3. Audited Annual Financial Statements. Borrower shall provide to Lender, as
soon as possible after the end of each fiscal year but in any event within one
hundred eighty (180) days of the end of Borrower’s fiscal year:

9.3.1. a complete copy of Borrower’s audited financial statements, including but
not limited to (i.) the management letter, if any; (ii.) the balance sheet as of
the close of the fiscal year; and (iii.) the income statement for such year,
together with a statement of cash flows, audited, reviewed, or compiled by a
firm of independent certified public accountants of recognized standing and
acceptable to Lender as set forth in Section 9.3 above, or if permitted by
Lender in writing, by Borrower;

9.3.2. a statement certified by the chief financial officer of Borrower that
Borrower is in compliance with all the terms, conditions, covenants, and
warranties of this Agreement or if not so in compliance, providing a detailed
explanation thereof; and

9.3.3. a complete copy of all filings required under securities law if Borrower
is a publicly traded company.

 

   Page 21 of 38    Initial Here ¨



--------------------------------------------------------------------------------

9.4. Other Financial Statements. No later than forty (40) days after the close
of each month (each, an “Accounting Period”), Borrower shall provide to Lender
Borrower’s balance sheet as of the close of such Accounting Period and its
income statement for that portion of the then current fiscal year through the
end of such Accounting Period certified by Borrower’s chief financial officer as
being complete, correct, and fairly representing its financial condition and
results of operations. Borrower shall provide such additional financial
information as Lender may from time to time reasonably request, either orally or
in writing, each in form acceptable to Lender.

9.5. Tax Returns. Borrower shall provide to Lender copies of each of Borrower’s
federal income tax returns, and any amendments thereto and extensions thereof,
within one hundred twenty (120) days after the end of Borrower’s fiscal year or
on such other dates as permitted by law.

9.6. Inventory Product Activity. Borrower shall provide to Lender a full,
complete, and accurate summary of all Borrower’s Inventory activity on a
            n/a             basis from Borrower within five (5) Business Days of
the end of the prior period and on a monthly basis from any and all public
warehouses within fifteen (15) Business Days of the end of the prior month.

9.7. Monthly Accounts Payable and Accounts Receivable Aging Reports. Borrower
shall provide to Lender on a monthly basis a full, complete, and accurate
accounts payable and accounts receivable aging reports within fifteen
(15) Business Days of the end of the prior month.

9.8. Financial Statements from Guarantor. Borrower shall cause Guarantor to, on
a regular basis as determined by Lender, but not less than annually, provide
Lender with a financial statement that fairly presents Guarantor’s financial
condition as of the date thereof, with such financial statements to satisfy the
requirements of Section 8.1.18, and otherwise be in form acceptable to Lender.

9.9. Accounting System. Borrower shall maintain a standard and modern system of
accounting in accordance with GAAP with ledger and account cards or computer
tapes, discs, printouts, and records pertaining to the Collateral that contain
information as from time to time may be reasonably requested by Lender. Borrower
also shall keep proper books of account showing all sales, claims, and
allowances on its Inventory.

9.10. Designation of Inventory. Borrower shall now and from time to time
hereafter, but not less frequently than monthly, execute and deliver to Lender a
written designation of Inventory specifying Borrower’s cost and the wholesale
market value of Borrower’s raw materials, work in process, and finished goods,
and further specifying such other information as Lender may reasonably request.

9.11. Taxes. All assessments and taxes, whether real, personal, or otherwise,
due or payable by, or imposed, levied, or assessed against Borrower or any of
its property have been paid subject to Permitted Protests, and shall hereafter
be paid in full, before delinquency or before the expiration of any extension
period subject to Permitted Protests. Subject to Permitted Protests, Borrower
shall make due and timely payment or deposit of all federal, state, and local
taxes, assessments, or contributions required of it by law, and will execute and
deliver to Lender, on demand, appropriate certificates and/or payroll and other
tax receipts attesting to the payment thereof or deposit with respect thereto.
Borrower shall make timely payment or deposit of all payroll and other
employment related tax payments and withholding taxes required of it by
applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon request,
furnish Lender with proof satisfactory to Lender indicating that Borrower has
made such payments or deposits.

9.12. Insurance. Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as are ordinarily insured against by
other owners in similar businesses. Borrower also shall maintain business
interruption, public liability, product liability, and property damage insurance
relating to Borrower’s ownership and use of the Collateral, as well as insurance
against larceny, embezzlement, and criminal misappropriation. Additionally,
Borrower shall maintain Workers’ Compensation Insurance coverage for all
employees as required by law.

9.13. Lender as Loss Payee. All such policies of insurance shall be in such
form, with such companies, and in such amounts as may be reasonably satisfactory
to Lender. All such policies of insurance (except those of public liability and
property damage) shall contain a 438BFU lender’s loss payable endorsement or
comparable endorsement, or an equivalent endorsement in a form satisfactory to
Lender, showing Lender as additional loss payee thereof, and shall contain a
waiver of warranties, and shall specify that the insurer must give at least
thirty (30) days’ prior written notice to Lender before canceling its policy for
any reason. Borrower shall deliver to Lender certified copies of such policies
of insurance and evidence of the payment of all premiums therefor. All proceeds
payable under any such policy shall be payable to Lender to be applied on
account of the Obligations.

9.14. No Setoffs or Counterclaims. All payments hereunder and under the other
Loan Documents made by or on behalf of Borrower shall be made without setoff or
counterclaim and free and clear of, and without deduction or withholding for or
on account of, any federal, state, or local taxes.

                9.15. Location of Collateral, Inventory, and Equipment. Borrower
shall keep the Collateral, including, but not limited to Inventory and
Equipment, only at the Premises and any Other Locations at which any Collateral
is stored (assuming bailment agreement(s) in form and content satisfactory to
Lender have been signed in favor of Lender) in the following state(s):
California and Massachusetts (in the singular or the plural, the “Collateral
State”); provided, however, that with the prior written consent of Lender,
Borrower may change the locations of the Collateral, including Inventory and
Equipment after sending written notice to Lender not less than thirty (30) days
prior to the date on which the Collateral, including but not limited to
Inventory and Equipment is to be moved to such new location, provided (a.) such
new location is within the continental United States; and (b.) at

 

   Page 22 of 38    Initial Here ¨



--------------------------------------------------------------------------------

the time of giving such written notification, Borrower authorizes (i.) the
filing of or provides any financing statements or fixture filings necessary to
perfect and continue perfected Lender’s Security Interest in such assets; and
(ii.) executes and delivers, or causes to be executed and delivered, to Lender
such agreements, documents, and instruments as Lender may deem reasonably
necessary or desirable to protect its Security Interest in the Collateral,
including but not limited to Inventory and Equipment, at such location, with
such agreements, documents, and instruments to be in form and substance
satisfactory to Lender.

9.16. Control of Collateral. At the request of Lender, Borrower shall cooperate
with Lender in obtaining possession of any Collateral, in those instances in
which Lender chooses to perfect its Security Interest in such Collateral by
possession in addition to the filing of a financing statement. At the request of
Lender, Borrower shall cooperate with Lender in obtaining control with respect
to Collateral consisting of Deposit Accounts, Financial Assets, including
without limitation, Investment Property, Letter of Credit Rights, and Electronic
Chattel Paper.

9.17. Commercial Tort Claim. If Borrower has or should in the future acquire a
commercial tort claim, Borrower shall promptly notify Lender in a writing signed
by Borrower of the general details thereof and grant to Lender in such writing a
Security Interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
Lender.

9.18. Leases. Borrower shall pay when due all rents and other amounts payable
under any leases to which Borrower is a party or by which Borrower’s properties
and assets are bound, unless such payments are the subject of a permitted
protest. To the extent that Borrower fails timely to make payment of such rents
and other amounts payable when due under its leases, Lender shall be entitled,
in its Sole Discretion, and without the necessity of declaring an Event of
Default, to reserve an amount equal to such unpaid amounts from the loan
available to Borrower.

9.19. Change in Name. Borrower shall give Lender written notice immediately upon
forming an intention to change its name, form, jurisdiction of business
organization, FEIN, or Org ID, but in any event not less than thirty (30) days
prior to effecting such change, and Borrower shall not make such change without
first inquiring of Lender what actions Lender may require as a result of the
contemplated change. Borrower shall take such actions, including, but not
limited to, executing such documents as Lender may reasonably require as a
result of such change.

9.20. Inspection. Upon reasonable advance notice by Lender to Borrower, Borrower
shall permit Lender or any representatives thereof, during usual business hours,
to periodically: (a.) have access to all Premises/Other Locations where any
Collateral is located for the purposes of inspecting (and removing, if after the
occurrence and during the continuance of an Event of Default) any of the
Collateral, including Borrower’s Books; and (b.) permit Lender or its designees
to inspect, audit, make copies of, and make extracts from Borrower’s Books as
Lender may request. No such advance notice shall be required after the
occurrence and during the continuance of an Event of Default or if Lender
reasonably suspects that an Event of Default may have occurred. Borrower hereby
irrevocably authorizes all accountants and third parties to disclose and deliver
to Lender at Borrower’s expense all financial information, books and records,
work papers, management reports and other information in its possession relating
to Borrower whether verbally, in writing (by record or authenticated record) or
otherwise.

9.21. Employee Retirement Income Security Act. To the extent applicable,
Borrower shall comply with all provisions of the Employee Retirement Income
Security Act of 1974, and any successor statute, all as amended from time to
time (“ERISA”), including regulations promulgated thereunder and interpretations
published regarding same.

9.22. Environmental Issues. Borrower shall comply with the affirmative covenants
set forth below with respect to environmental issues.

9.22.1. Borrower shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof, a copy of any notice, summons, citation,
directive, letter or other communications from the EPA or any other governmental
agency or instrumentality concerning any intentional or unintentional action or
omission on Borrower’s part in connection with the handling, transporting,
transferring, disposal or in the releasing, spilling, leaking, pumping, pouring,
emitting, emptying or dumping of Hazardous Substances or Hazardous Wastes into
the environment resulting in damage to the environment, fish, shellfish,
wildlife, biota and any other natural resource;

9.22.2. Borrower shall furnish to Lender promptly and in any event within thirty
(30) days after the receipt thereof, a copy of any notice of or other
communication concerning the filing of a lien upon, against or in connection
with Borrower, the Collateral or Borrower’s real property by the EPA or any
other governmental agency or instrumentality authorized to file such a lien
pursuant to an environmental protection statute in connection with a fund to pay
for damages and/or cleanup and/or removal costs arising from the intentional or
unintentional action or omission of Borrower resulting from the disposal or in
the releasing, spilling, leaking, pumping, pouring, emitting, emptying or
dumping of Hazardous Substances or Hazardous Wastes into the environment;

9.22.3. Borrower shall furnish to Lender promptly and in any event within thirty
(30) days after the receipt thereof, a copy of any notice, directive, letter or
other communication from the EPA or any other governmental agency or
instrumentality acting under the authority of an Environmental Law indicating
that all or any portion of the Borrower’s property or assets have been listed
and/or that Borrower has been deemed by such agency to be the owner and operator
of the facility that has failed to furnish to the EPA or other authorized
governmental agency or instrumentality, all the information required by the
RCRA, CERCLA, SARA, or other applicable Environmental Laws; and

 

   Page 23 of 38    Initial Here ¨



--------------------------------------------------------------------------------

9.22.4. Borrower shall furnish to Lender promptly and in no event more than
thirty (30) days after the filing thereof with the EPA or other governmental
agency or instrumentality authorized as such pursuant to an environmental
protection statute, copies of any and all information reports filed with such
agency or instrumentality in connection with Borrower’s compliance with RCRA,
CERCLA, SARA, or other applicable Environmental Laws.

9.22.5. Compliance with Environmental Laws. Borrower shall require and use all
commercially reasonable efforts to ensure compliance by all operators and
occupants of the Premises with all applicable Environmental Laws.

9.22.6. Indemnification Regarding Environmental Laws. Borrower hereby agrees to
defend, indemnify, save, and hold Lender and its officers, employees, and agents
harmless against all obligations, demands, claims, and liabilities claimed or
asserted by any other Person arising out of or relating to any breach of the
Environmental Laws and any discharges or releases by Borrower or its agents of
Hazardous Substances or Hazardous Wastes into the environment from or about the
Premises, including ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous substances or Hazardous
Wastes or the clean-up or other remediation thereof, and all losses (including
without limitation reasonable Attorneys’ Fees and legal and other costs and the
reasonable estimate of the allocated costs and expenses of in-house legal
counsel and staff) in any way suffered, incurred, or paid by Lender as a result
of or in any way arising out of, following, or consequential thereto; provided,
however, that no such indemnification shall apply with respect to any liability
directly arising out of the gross negligence or willful misconduct on the part
of Lender or any of its officers, employees and agents in connection with
Hazardous Wastes or Hazardous Substances.

9.23. Reaffirmation and Continuing Nature of Representations, Warranties, and
Covenants. The foregoing representations, warranties, and covenants shall be of
a continuing nature. To the extent that they constitute obligations to indemnify
or similar continuing obligations, they shall survive the termination of this
Agreement and full payment and performance of the Obligations. Such
representations, warranties, and covenants shall also be deemed to have been
repeated whenever Borrower makes a request for an Advance.

10. Negative Covenants. Borrower covenants and agrees that, so long as any
credit hereunder shall be available and until full and final payment and
performance of the Obligations (other than contingent obligations), Borrower
will not act or take any of the actions set forth herein, without Lender’s prior
written consent.

10.1. Returns; Allowances and Credits. Borrower shall not accept any returns or
grant any allowances or credits to Account Debtors without notifying Lender at
the time any credit is issued. Such notification may be made by way of the
submission by Borrower of its usual reports to Lender in the event of returns,
allowances, or credits provided they are (a.) in the ordinary course of
Borrower’s business; and (b.) not in material amounts.

10.2. Credit Limit. Borrower shall not borrow any funds from any third party in
an amount in excess of Fifty thousand and 00/100 Dollars ($50,000.00) without
Lender’s prior written consent, which consent shall not be unreasonably denied.
The foregoing credit limit shall not include (a.) accounts payable owed by
Borrower to its trade debt in the ordinary course of Borrower’s business;
(b.) Permitted Indebtedness; or (c.) debt secured by Permitted Liens.

10.3. Indebtedness. Except as permitted by Section 10.2, Borrower shall not
create, incur, assume, permit, guarantee, or otherwise become or remain,
directly or indirectly, liable with respect to any Indebtedness except Permitted
Indebtedness.

10.4. Liens. Borrower shall not create, incur, assume, or permit to exist,
directly or indirectly, any lien on or with respect to any of the Collateral or
its property or assets, of any kind, whether now owned or hereafter acquired, or
any income or profits therefrom except for Permitted Liens (including liens that
are replacements of Permitted Liens to the extent that the original Indebtedness
is refinanced and provided that the replacement liens secure only those assets
or property that secured the original Indebtedness).

10.5. Restrictions on Fundamental Changes. Borrower shall not enter into any
change of ownership, acquisition, merger, consolidation, reorganization, or
recapitalization, or reclassify its capital stock, or liquidate, wind up, or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
assign, lease, license, transfer, or otherwise dispose of, in one transaction or
a series of transactions, all or any substantial part of its business, property,
or assets, whether now owned or hereafter acquired, or acquire by purchase or
otherwise all or substantially all of the properties, assets, stock, or other
evidence of beneficial ownership of any Person.

                10.6. Extraordinary Transactions and Disposal of Assets.
Borrower shall not enter into any transaction not in the ordinary and usual
course of Borrower’s business, including the sale, lease, license, or other
disposition of, moving, relocation, or transfer, whether by sale or otherwise,
of any of Borrower’s properties or assets (other than sales of Inventory to
buyers in the ordinary course of Borrower’s business as currently conducted)
except as permitted by this Agreement or the Loan Documents. Nothing herein
shall prohibit Borrower from disposing of worthless or obsolete assets from time
to time in the ordinary course of Borrower’s business provided that
(a.) Borrower shall notify Lender prior to doing so if Borrower is disposing of
assets valued at or having a cost greater than Fifty thousand and 00/100 Dollars
($50,000.00); (b.) Lender shall receive all of the proceeds from any sale of
such worthless or obsolete assets (which proceeds Lender shall apply toward the
repayment of the Obligations); and (c.) such assets shall not include Borrower’s
customer list or any portion thereof.

 

   Page 24 of 38    Initial Here ¨



--------------------------------------------------------------------------------

10.7. Change Name. Borrower shall not change Borrower’s name, FEIN, business
structure, or identity, or add any new fictitious name. To that effect, Borrower
shall not do business under any name other than GREAT AMERICAN GROUP ADVISORY &
VALUATION SERVICES, LLC, Borrower’s correct legal name, unless Borrower has
provided to Lender evidence that it has taken such legal steps required with
respect to fictitious or assumed names under the applicable laws of the
jurisdictions in which Borrower is located and/or does business. Lender has
received acceptable documentation indicating that Borrower will be doing
business under the following additional name(s):

            n/a             

10.8. Guarantee. Borrower shall not guarantee or otherwise become in any way
liable with respect to the obligations of any third Person except by endorsement
of instruments or items of payment for deposit to the account of Borrower or
which are transmitted or turned over to Lender.

10.9. Restructure. Borrower shall not make any change in Borrower’s financial
structure, the principal nature of Borrower’s business operations, or the date
of the ending of its fiscal year without Lender’s prior written consent, which
consent shall not be unreasonably withheld.

10.10. Consignments. Borrower shall not consign any Inventory or sell any
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

10.11. Distributions. Borrower shall not make any distribution or declare or pay
any dividends (whether in cash or stock) on, or purchase, acquire, redeem, or
retire any of Borrower’s capital stock, of any class, whether now or hereafter
outstanding, except as consented to in writing by Lender, which consent shall
not be unreasonably withheld. Notwithstanding the foregoing, if Borrower is a
Subchapter S corporation or other pass through entity for income tax purposes,
Borrower may make distributions to its shareholders or members (as applicable)
for their use to pay taxes owed by them as a consequence of the income of
Borrower attributed to such shareholders or members (as applicable) as long as
no Event of Default has occurred and is continuing.

10.12. Accounting Methods. Borrower shall not modify or change its method of
accounting or enter into, modify, or terminate any agreement currently existing,
or at any time hereafter entered into with any third party accounting firm or
service bureau for the preparation or storage of Borrower’s accounting records
without said accounting firm or service bureau agreeing to provide Lender
information regarding the Collateral or Borrower’s financial condition. Borrower
waives the right to assert a confidential relationship, if any, it may have with
any accounting firm or service bureau in connection with any information
requested by Lender pursuant to or in accordance with this Agreement, and agrees
that Lender may contact directly any such accounting firm or service bureau in
order to obtain such information.

10.13. Investments. Borrower shall not directly or indirectly make or acquire
any beneficial interest in (including stock, partnership interest, or other
securities of), or make any loan, or capital contribution to, any Person without
Lender’s prior written consent, which consent shall not be unreasonably
withheld.

10.14. Transactions With Affiliates. Except as disclosed in Addendum B, Borrower
shall not directly or indirectly enter into or permit to exist any material
transaction with any Affiliate of Borrower except for transactions that are in
the ordinary course of Borrower’s business, upon fair and reasonable terms, that
are fully disclosed to Lender, and that are no less favorable to Borrower than
would be obtained in arm’s length transaction with a non-Affiliate.

10.15. Suspension. Borrower shall not suspend or go out of a substantial portion
of its business.

10.16. Use of Proceeds. Borrower shall not use the proceeds of the Advances made
hereunder for any purpose other than to, on the Closing Date, repay in full the
outstanding principal, accrued interest, and accrued fees and/or expenses owing
the Old Lender, if there is any sum owing to any Old Lender, and to pay
transactional Lender Expenses incurred in connection with this Agreement.
Thereafter, Borrower shall use the proceeds of the Advances made hereunder for
any purpose consistent with the terms and conditions hereof, for its lawful and
permitted business purpose, but subject to the terms and conditions of this
Agreement.

10.17. Change in Location of Chief Executive Office / Other Locations;
Collateral and Third Party Control. Borrower covenants and agrees that it will
not, without giving thirty (30) days’ prior written notification to Lender,
relocate its Chief Executive Office to a new location or add or change any Other
Locations. Further, Borrower agrees that at the time of such written
notification, Borrower shall provide Lender any financing statements or fixture
filings necessary to perfect and continue Lender’s perfected Security Interests
in the Collateral and authorize Lender to file same. In addition, Borrower
agrees that it will not at any time store the Collateral with any bailee or
warehouseman or in a third party owned facility without providing the Lender
with a bailment agreement between Lender and bailee or a waiver and consent by
landlord, each in form and substance satisfactory to Lender.

10.18. Hazardous Substances or Hazardous Waste. Borrower shall not permit the
Premises to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, produce, or process Hazardous Substances or Hazardous Wastes,
except in compliance with all applicable Environmental Laws.

10.19. Management If Borrower’s CEO, CFO or Controller should no longer be
employed or should die or become disabled such that such officer would not be
able to continue to act in its capacity as an officer, (a “Material Management
Change”), Borrower shall (a.) so notify Lender within five (5) Business Days of
such Material Management Change; and (b.) use its best efforts to(i.) replace
such CEO, CFO or Controller with a satisfactory acting CEO, CFO or Controller
within six (6) weeks of the Material Management Change; and(ii.) so

 

   Page 25 of 38    Initial Here ¨



--------------------------------------------------------------------------------

advise Lender, provided, that in the event of conflict between the terms of this
Section 10.19 and the terms of any validity agreement, support agreement or any
other agreement provided by any such officer, the terms of any such validity,
support or other agreement shall govern.

11. Events Of Default. Any one or more of the events set forth below shall
constitute a “Material Event of Default” under this Agreement and the Loan
Documents.

11.1. Failure to Pay. Borrower or any Obligor fails to pay when due and payable
or when declared due and payable, any portion of the Obligations whether of
principal, interest, (including any interest which, but for the provisions of
the Bankruptcy Code, would have accrued on such amounts), fees and charges due
Lender, reimbursement of Lender Expenses, or other amounts constituting the
Obligations.

11.2. Failure to Perform. Borrower or any Obligor fails or neglects to perform,
keep, or observe any material term, provision, condition, covenant, or agreement
contained in this Agreement, any of the Loan Documents, or in any other present
or future agreement between Borrower and Lender.

11.3. Material Adverse Change. A Material Adverse Change has occurred without
being cured.

11.4. Writ. Any of Borrower’s or any Obligor’s properties or assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any third Person.

11.5. Insolvency Proceeding. An Insolvency Proceeding is commenced by or against
Borrower or any Obligor without being dismissed in sixty (60) days; provided,
however, that upon the filing of an Insolvency Proceeding by or against
Borrower, Lender shall have no obligation to advance funds to Borrower and may
seek relief from stay or to prohibit use of cash collateral or such other
protection as Lender deems reasonably necessary under the circumstances without
being dismissed in sixty (60) days; provided, however, that Lender may take such
immediate actions permitted under the Loan Documents or applicable law that
Lender believes are required under the circumstances to prevent or avoid
prejudice to Lender, including but not limited to seeking court orders granting
relief from the automatic stay or prohibiting the use of cash collateral, and
Lender shall not be required to continue to made advances under the Agreement
absent a stipulation on terms and conditions satisfactory to Lender and approved
by the bankruptcy court.

11.6. Injunction Against Doing Business. Borrower or any Obligor is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs.

11.7. Notice of Lien or Levy. (a.) A notice of lien, levy, or assessment is
filed of record with respect to any of Borrower’s or any Obligor’s properties or
assets by the government of the United States, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency; or (b.) any taxes or debts owing at any time hereafter to any one or
more of such entities becomes a lien, whether choate or otherwise, upon any of
Borrower’s properties or assets and the same is not paid on the payment date
thereof.

11.8. Judgment Lien. A judgment or other claim becomes a lien or encumbrance
upon any material portion of Borrower or any Obligor’s properties or assets.

11.9. Material Third Party Agreements. Borrower or any Obligor defaults on any
material agreement to which Borrower or such Obligor is a party with one or more
third Persons resulting in a right by such third Persons, irrespective of
whether exercised, to accelerate the maturity of Borrower’s or such Obligor’s
obligations thereunder, or any material agreement to which Borrower or any
Obligor is a party is cancelled, matures or terminates, and which default,
cancellation, maturity or termination would have a material negative effect on
Borrower’s or such Obligor’s business in Lender’s reasonable business judgment.

11.10. Prohibited Payment on Subordination Agreement. Borrower makes any payment
on account of Indebtedness that has been subordinated in right of payment to the
payment of the Obligations, except to the extent such payment is permitted by
the terms of the subordination provisions applicable to such Indebtedness.

11.11. Misstatement or Misrepresentation. Any material or intentional
misstatement or misrepresentation exists now or hereafter in any warranty,
representation, statement, or report made to Lender by Borrower or any Obligor
or any officer, employee, agent, or director of Borrower or any Obligor, or any
such warranty or representation is withdrawn.

11.12. Limitation or Termination of Guaranties, Validity Agreements, etc.
(a.) The obligation of any Guarantor or other third Person under the Guaranty,
any validity agreement, or any of the other Loan Documents is limited or
terminated by operation of law or by the Guarantor or other third Person
thereunder; (b.) any such Guarantor or other third Person becomes the subject of
an Insolvency Proceeding; or (c.) the termination, lapse, or ineffectiveness of
any UCC Financing Statement filed in connection with or related to any
collateral pledged in support of the Guaranty or any other Loan Documents.

11.13. Prospect of Payment Materially Impaired. Lender shall reasonably believe
in good faith and in light of all the facts and circumstances that the prospect
of (a.) payment of the Loans; or (b.) the performance of any of Borrower’s
material Obligations is materially impaired.

11.14. Termination, Lapse, or Ineffectiveness of UCC Filing. The termination,
lapse of, or ineffectiveness of any UCC Financing Statement filed in connection
with or related to any Collateral granted pursuant to this Agreement or any of
the other Loan Documents unless due to the failure of Lender to file a

 

   Page 26 of 38    Initial Here ¨



--------------------------------------------------------------------------------

continuation statement; provided, however that it shall be an Event of Default
if Borrower does not take such steps as Lender may reasonably request to assist
Lender in correcting such terminated, lapsed or ineffective UCC filing.

11.15. Violation of any Environmental Law. (a.) The failure by Borrower to
comply with each, every and all of the requirements of RCRA, CERCLA, SARA, or
any other applicable Environmental Law on Borrower’s property; (b.) the receipt
by Borrower of a notice from the EPA or any other governmental agency or
instrumentality acting under the authority of any Environmental Law, indicating
that a lien has been filed against any of the Collateral, or any of Borrower’s
other property by the EPA or any other governmental agency or instrumentality in
connection with a fund as a result of damage arising from an intentional or
unintentional action or omission by Borrower resulting from the disposal,
releasing, spilling, leaking, pumping, pouring, emitting, emptying or dumping of
Hazardous Substances or Hazardous Wastes into the environment; and (c.) any
other event or condition exists which might reasonably be expected, in the good
faith opinion of Lender, under applicable environmental protection statutes, to
have a material adverse effect on the financial or operational condition of
Borrower or the value of all or any material part of the Collateral or other
property of Borrower.

11.16. Failure to Obtain a Waiver and Consent from Owner or Bailment Agreement
After Change in Chief Executive Office / Other Locations. If Lender shall not be
not provided with a waiver and consent from the owner of the Chief Executive
Office or a bailment agreement from the owner or operator of any new Other
Location following a change in (a.) the location of Borrower’s Chief Executive
Office or Other Locations; or (b.) the ownership of the Chief Executive Office
or Other Locations.

11.17. Fraud, Defalcation or Conversion. If Borrower shall have engaged in any
fraud, defalcation or conversion.

11.18. Failure to Cure a Breach or Default After Notice. Any breach or default
under this Agreement, the Loan Documents or any other present or future
agreement between Borrower and Lender shall become a Material Event of Default
if Borrower has not cured said breach or default within the time period
specified by Lender in its Sole Discretion in any notice of default, which time
period shall depend upon the facts and circumstances then in effect.

12. Lender’s Rights and Remedies Upon Default. Borrower and Lender have agreed
to the terms set forth below with respect to the rights and remedies of Lender
upon the occurrence of a breach or default hereunder or under the Loan
Documents.

12.1. Rights and Remedies. Upon the occurrence, and during the continuation, of
a Material Event of Default, Lender may, at its election, without notice of its
election and without demand, take any one or more of the actions set forth
below, all of which are authorized by Borrower.

12.1.1. Accelerate Obligations. Lender may declare all Obligations, whether
evidenced by this Agreement, by any of the other Loan Documents, or otherwise,
immediately due and payable, without presentment, demand, protest, or notice of
any kind, all of which are hereby expressly waived by Borrower.

12.1.2. Cease Making Advances. Lender may cease making Advances or extending
credit to or for the benefit of Borrower under this Agreement, the Loan
Documents, or any other agreement between Borrower and Lender.

12.1.3. Terminate This Agreement. Lender may terminate this Agreement and any of
the other Loan Documents as to any future liability or obligation of Lender, but
without affecting Lender’s rights and Security Interests in the Collateral and
without affecting the Obligations.

12.1.4. Settle or Adjust Disputes. Lender may settle or adjust disputes and
claims directly with Account Debtors to the Accounts for amounts and upon terms
which Lender considers advisable, and in such cases, Lender will credit
Borrower’s loan account with only the net amounts received by Lender in payment
of such disputed Accounts, after deducting all Lender Expenses incurred or
expended in connection therewith.

12.1.5. Returned Inventory. Lender may cause Borrower to hold (a.) all returned
Inventory in trust for Lender; (b.) segregate all returned Inventory from all
other property of Borrower or in Borrower’s possession; and (c.) conspicuously
label said returned Inventory as being the Collateral of Lender.

12.1.6. Make Payment; Take Action. Lender may, without notice to or demand upon
Borrower, Guarantor, or other guarantor, make such payments and take such
actions as Lender considers necessary or reasonable to protect its Security
Interests in the Collateral. Borrower agrees to assemble the Collateral if
Lender so requires, and to make the Collateral available to Lender as Lender may
designate. Borrower authorizes Lender to enter the Premises/Other Locations
where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien that in Lender’s determination appears to conflict
with its Security Interests and to pay all expenses incurred in connection
therewith. With respect to any of Borrower’s owned Premises, Borrower hereby
grants Lender a license to enter into possession of such Premises and to occupy
the same, without charge, for up to one hundred twenty (120) days in order to
exercise any of Lender’s rights or remedies provided herein or in any of the
other Loan Documents, at law, in equity, or otherwise.

12.1.7. Setoff. Lender may, without notice to Borrower (such notice being
expressly waived), and without constituting a retention of any Collateral in
satisfaction of an Obligation (within the meaning of §§ 9620 and 9621 of the
Code, as such sections may be amended and/or re-numbered from time to time), set
off and apply to the Obligations any and all (a.) balances and deposits of
Borrower held by Lender (including any amounts received

 

   Page 27 of 38    Initial Here ¨



--------------------------------------------------------------------------------

in the Lender’s Account); or (b.) the Obligations at any time owing to or for
the credit or the account of Borrower held by Lender.

12.1.8. Hold Monies. Lender may hold, as cash collateral, any and all balances
and deposits of Borrower held by Lender, and any amounts received in the
Lender’s Account and Collateral Control Account(s), to secure the full and final
repayment of all of the Obligations.

12.1.9. Deal with Collateral. Lender may collect, ship, reclaim, recover, store,
finish, maintain, repair, dispose of, prepare for sale, advertise for sale, and
sell (in the manner provided for herein) the Collateral. Lender is hereby
granted a license or other right to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and Borrower’s rights under all
licenses and all franchise agreements shall inure to Lender’s benefit.

12.1.10. Sell Collateral. Lender may sell the Collateral at either a public or
private sale, or both, by way of one or more contracts or transactions, for cash
or on terms, in such manner and at such places (including Borrower’s Premises)
as Lender determines is commercially reasonable. It is not necessary that the
Collateral be present at any such sale.

12.1.11. Notice of Disposition of Collateral. Lender shall give notice of the
disposition of the Collateral as follows:

12.1.11.1. Lender shall give Borrower and each holder of a Security Interest in
the Collateral which has filed with Lender a written request for notice, a
notice in writing of the time and place of public sale, or, if the sale is a
private sale or some other disposition other than a public sale is to be made of
the Collateral, then the time on or after which the private sale or other
disposition is to be made;

12.1.11.2. the notice shall be personally delivered or mailed, postage prepaid,
to Borrower at the address set forth herein, giving such notice as may be
reasonable under the circumstance of (a.) the date fixed for the sale; or
(b.) before the date on or after which the private sale or other disposition is
to be made; except that no notice needs to be given prior to the disposition of
any portion of the Collateral that is perishable or threatens to decline
speedily in value or that is of a type customarily sold on a recognized market.
Notice to Persons other than Borrower, Guarantor, or secured creditors reflected
in a UCC search claiming an interest in the Collateral shall be sent to such
addresses as they have furnished to Lender or as is reflected in such UCC search
as the case may be; and

12.1.11.3. if the sale is to be a public sale, Lender shall also give notice of
the time and place by publishing a notice one (1) time giving such notice as may
be reasonable under the circumstances before the date of the sale in a newspaper
of general circulation in the county in which the sale is to be held.

12.1.12. Credit Bid. Lender may credit bid and purchase any and all of the
Collateral at any public sale.

12.1.13. Deficiency; Excess. Any deficiency that exists after disposition of the
Collateral as provided above will be paid immediately to Lender by Borrower. Any
excess will be returned, without interest and subject to the rights of third
Persons, by Lender to Borrower.

12.2. Remedies Cumulative. Lender shall have all rights, powers and remedies
available under each of the Loan Documents, or accorded by law, including
without limitation the right to resort to any or all Collateral for any credit
accommodation from Lender under this Agreement or any other Loan Document and to
exercise any or all of the rights of a beneficiary or secured party pursuant to
applicable law. All rights, powers and remedies of Lender in connection with
each of the Loan Documents or as accorded by Lender, may be reasonably exercised
at any time by Lender and from time to time after the occurrence and during the
continuance of a Material Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.

13. Taxes and Lender Expenses.

                13.1. Actions to Protect Lender. If Borrower fails to pay any
monies (whether taxes, rents, assessments, insurance premiums, or otherwise) due
to third Persons, or fails to make any deposits or furnish any required proof of
payment or deposit, all as required under the terms of this Agreement (in each
case, except for payments subject to Permitted Protests), then, to the extent
that Lender determines in its good faith reasonable business judgment that such
failure by Borrower could have a Material Adverse Change with respect to
Lender’s interests in the Collateral, in its Sole Discretion and without prior
notice except as provided in the Loan Documents (except that Lender shall use
its best efforts to give two (2) days’ notice to Borrower without incurring any
liability for failure to do so), Lender may do any or all of the following:
(a.) set up such reserves in Borrower’s loan account and comply with any
condition as Lender reasonably deems necessary to protect Lender from the
exposure created by such failure; (b.) qualify Borrower in any state to collect
Accounts; (c.) obtain and maintain insurance policies of the type described
herein; and (d.) take any action with respect to such policies as Lender
reasonably deems prudent. Any such amounts paid by Lender shall be at Borrower’s
expense and shall constitute Lender Expenses. Any such payments made by Lender
shall not constitute an agreement by Lender to make similar payments in the
future or a waiver by Lender of any Event of Default under this Agreement.
Lender need not inquire as to, or contest the validity of, any such expense,
tax, Security Interest, encumbrance, or lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing. Such Lender’s

 

   Page 28 of 38    Initial Here ¨



--------------------------------------------------------------------------------

Expenses may be charged to Borrower’s account and if not charged or paid prior
to such time, shall be charged upon termination.

13.2. Lender May Obtain Insurance to Protect its Interest Upon Borrower’s
Failure to Provide Insurance. Unless Borrower provides Lender with evidence of
the insurance coverage as required by this Agreement, Lender may purchase such
insurance at Borrower’s expense to protect Lender’s interest. This insurance
may, but need not, also protect Borrower’s interest. If any Collateral becomes
damaged, the insurance coverage that Lender purchases may not pay any claim
Borrower makes or any claim made against Borrower. Borrower may later cancel
this coverage after providing evidence that Borrower has obtained property
coverage elsewhere.

13.3. Costs of Insurance. Borrower is responsible for the cost of any insurance
purchased by Lender, which shall constitute a Lender Expense. The cost of
obtaining this insurance may be added to Borrower’s loan balance. If the cost is
added to Borrower’s loan balance, interest at the Rate set forth in
Section 2.2.1 will apply to this added amount. The effective date of coverage
may be the date on which Borrower’s prior coverage lapsed or the date Borrower
failed to provide proof of coverage.

13.4. Disclosure Regarding Lender Obtained Insurance. The insurance coverage
that Lender purchases may be considerably more expensive than the insurance
coverage that Borrower could obtain and may not satisfy any need for property
damage coverage or any mandatory liability insurance requirements imposed by
applicable law.

14. Waivers; Indemnification.

14.1. Waivers of Demand, Protest, etc. Except as expressly provided in the
Agreement or the other Loan Documents, Borrower hereby waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of Accounts, Documents, Instruments, Chattel
Paper, and guarantees at any time held by Lender on which Borrower may in any
way be liable.

14.2. No Liability of Lender Re: Collateral. Lender shall not in any way or
manner be liable or responsible for (a.) the safekeeping of the Collateral;
(b.) any loss or damage thereto occurring or arising in any manner or fashion
from any cause; or (c.) any diminution in the value thereof; or any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person. All risk of loss, damage, or destruction of the Collateral shall be
borne by Borrower.

14.3. Indemnification. Borrower hereby agrees to indemnify Lender, any Affiliate
thereof, and its directors, officers, employees, agents, counsel, and other
advisors (each an “Indemnified Person”) against, and hold each of them harmless
from, any and all liabilities, obligations, losses, claims, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever, including Attorneys’ Fees, Lender Expenses, the reasonable
fees and disbursements of counsel to an Indemnified Person (including allocated
costs of internal counsel), which may be imposed on, incurred by, or asserted
against any Indemnified Person, in any way relating to or arising out of this
Agreement or the transactions contemplated hereby or any action taken or omitted
to be taken by it hereunder (the “Indemnified Liabilities”); provided that
Borrower shall not be liable to any Indemnified Person for any portion of such
Indemnified Liabilities to the extent they are found by a final decision of a
court of competent jurisdiction to have resulted from such Indemnified Person’s
gross negligence or willful misconduct. If and to the extent that the foregoing
indemnification is for any reason held unenforceable, Borrower agrees to make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.

14.4. No Liability for Failure to Make Advances. Borrower hereby agrees Lender
shall not be liable or responsible for any failure to make Advances (a.) if in
Lender’s Sole Discretion Lender reasonably believes in light of all of the facts
and circumstances that Borrower is not entitled to receive such Advances;
(b.) due to any accounting or administrative errors made by Lender provided that
such errors are not in bad faith; or (c.) due to any other failure by Lender
unless the same arises directly from Lender’s gross negligence or willful
misconduct.

14.5. Best Efforts by Lender to Give Notice of Default. Lender agrees to use its
best efforts to give Borrower prompt written notice of any default or Event of
Default or alleged default by Borrower promptly after Lender has made the
determination that it intends to exercise its rights and remedies as Lender;
provided, however, that there shall be no obligation on the part of Lender to
give any notice in the event of any fraud, defalcation, or conversion on the
part of Borrower.

15. Notices. Unless otherwise provided in this Agreement or hereinbelow, all
notices or demands by any party relating to this Agreement or any of the other
Loan Documents shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) may be made, and deemed to be given, as follows: a) if delivered in
person or by courier (overnight or otherwise), on the date when it is delivered;
b) if by facsimile, when received at the correct number (proof of which shall be
an original facsimile transmission confirmation slip or equivalent); or c) if
sent by certified or registered mail or the equivalent, on the earlier of the
date such mail is actually delivered or three (3) days after deposit thereof in
the mail, unless the date of actual delivery or such date 3 days after deposit
thereof in the mail (as applicable) is not a Business Day in which case such
communication shall be deemed given and effective on the first following
Business Day. Any such notice or communication given pursuant to this Agreement
or any of the Loan Documents shall be addressed to the intended recipient at its
address or number specified as follows:

 

   Page 29 of 38    Initial Here ¨



--------------------------------------------------------------------------------

If to Borrower:    GREAT AMERICAN GROUP ADVISORY & VALUATION SERVICES, LLC   
21860 Burbank Boulevard, Suite 300 South, Woodland Hills, California 91367 Attn:
   Lester Friedman , Chief Executive Officer & Manager Telephone No.:    (818)
884-3737 Facsimile No.:    (818) 884-2976 With a copy to:    Greenberg & Bass,
LLP    16000 Ventura Boulevard, Suite 1000, Encino, CA 91436 Attn:    David
Adelman Telephone No.:    818.382.6200 Facsimile No.:    818.986.6534 If to
Lender:    BFI Business Finance    851 East Hamilton Avenue, 2nd Floor,
Campbell, California 95008 Attn:    David Drogos, President Telephone No.:   
(408) 369-4000 Facsimile No.:    (408) 369-4018 / (408) 369-4056

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
Notwithstanding anything to the contrary in the foregoing, Borrower acknowledges
and agrees that notices sent by Lender in connection with §§ 9610, 9611, 9612,
9613, 9614, 9615, 9617, 9618, 9620, 9621, or 9624 of the Code and any other
references to the disposition of collateral under the Code, all as such sections
may be amended and/or re-numbered from time to time, shall be deemed sent when:
(a) delivered in person or by courier (overnight or otherwise), (b) deposited in
the mail, or (c) transmitted by facsimile.

16. Choice of Law. This Agreement and all transactions contemplated hereunder
and/or evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the State of California, without giving
effect to conflicts of law principles.

17. Venue. The parties hereby agree that (a.) this Agreement is entered into and
that Borrower’s performance to Lender occurs at Campbell, California; and
(b.) all actions or proceedings arising in connection with this Agreement and/or
the Loan Documents shall be tried and litigated only in the State and Federal
courts located in the County of Santa Clara, State of California or, at the sole
option of Lender, in any other court in which Lender shall initiate legal or
equitable proceedings and which has subject matter jurisdiction over the matter
in controversy. Each of Borrower and Lender waives, to the extent permitted
under applicable law, any right each may have to assert the doctrine of forum
non conveniens or to object to venue to the extent any proceeding is brought in
accordance with this section.

18. JURY TRIAL WAIVER. BORROWER AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY
OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND LENDER
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY, if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them arising at any time shall
be decided by a reference to a private judge, mutually selected by the parties
(or, if they cannot agree, by the Presiding Judge of the Santa Clara County,
California Superior Court) appointed in accordance with California Code of Civil
Procedure § 638 as such sections may be amended and/or re-numbered from time to
time (or pursuant to comparable provisions of federal law if the dispute falls
within the exclusive jurisdiction of the federal courts), sitting without a
jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive as such sections may be amended and/or
re-numbered from time to time. The private judge shall have the power, among
others, to grant provisional relief, including without limitation, entering
temporary restraining orders, issuing preliminary and permanent injunctions and
appointing receivers. All such proceedings shall be closed to the public and
confidential and all records relating thereto shall be permanently sealed. If
during the course of any dispute, a party desires to seek provisional relief,
but a judge has not been appointed at that point pursuant to the judicial
reference procedures, then such party may apply to the Santa Clara County,
California Superior Court for such relief. The proceeding before the private
judge shall be conducted in the same manner as it would be before a court under
the rules of evidence applicable to judicial proceedings. The parties shall be
entitled to discovery that shall be conducted in the same manner as it would be
before a court under the rules of discovery applicable to judicial proceedings.
The private judge shall oversee discovery and may enforce all discovery rules
and order applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a). Nothing in this section shall limit
the right of any party at any time to exercise self-help remedies, foreclose
against collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

 

   Page 30 of 38    Initial Here ¨



--------------------------------------------------------------------------------

19. Destruction of Borrower’s Documents. All documents, schedules, invoices,
agings, or other papers delivered to Lender, other than Borrower’s Books or
Collateral, may be destroyed or otherwise disposed of by Lender four (4) months
after they are delivered to or received by Lender, unless Borrower requests, in
writing, the return of said documents, schedules, or other papers and makes
arrangements, at Borrower’s expense, for their return.

20. Revocation of Borrower’s Right to Sell Inventory Free and Clear of Lender’s
Security Interest. Lender may, upon the occurrence and during the continuance of
an Event of Default, revoke Borrower’s right to sell Inventory free and clear of
Lender’s Security Interest therein.

21. Third Party Debt. If Borrower owes money to any third party (the “Third
Party Debt”) which is also a borrower or other obligor of Lender (the “Third
Party Debtor”), Lender may at its option to protect the interests of Lender,
advance sums in the amount of the Third Party Debt under the Agreement and pay
directly to the Third Party Debtor the amount of the Third Party Debt.

22. Disclaimer for Negligence. Lender shall not be liable for any claims,
demands, losses, or damages made, claimed, or suffered by Borrower, except to
the extent such claims, demands, losses, or damages are caused directly by
Lender’s gross negligence or willful misconduct.

23. Limitation of Damages. Lender shall not be responsible for any lost profits
or indirect, special, or consequential damages from Borrower arising from any
breach of contract, tort (excluding Lender’s gross negligence or willful
misconduct), or any other wrong arising from the establishment, administration,
or collection of the Obligations. In no event shall Lender be liable for losses
or delays resulting from computer malfunction, interruption of communication
facilities, labor difficulties or other causes beyond Lender’s reasonable
control or for indirect, special or consequential damages.

24. Multiple Borrowers. If there is more than one Borrower as of the Closing
Date or thereafter, the following provisions shall apply:

24.1. Waiver of Subrogation, etc. Each Borrower hereby waives its rights of
subrogation, reimbursement, indemnification, and contribution and any other
rights and defenses that are or may become available to any Borrower by reason
of §§ 2787 to 2855 inclusive, of the California Civil Code.

24.2. Waiver with Respect to Real Property Collateral. Each Borrower hereby
waives all rights and defenses it may have if any agreement with Lender is
secured by real property. This means, among other things: (a.) Lender may
collect from any Borrower without first foreclosing on any real or personal
property Collateral pledged by Borrower; and (b.) if Lender forecloses on any
Real Property Collateral pledged by any Borrower: (i.) the amount of the debt
may be reduced only by the price for which that Collateral is sold at the
foreclosure sale, even if the Collateral is worth more than the sale price; and
(ii.) Lender may collect from any Borrower even if Lender, by foreclosing on the
Real Property Collateral, has destroyed any right any Borrower may have to
collect from any other Borrower. This is an unconditional and irrevocable waiver
of any rights and defenses any Borrower may have because Borrower’s debt is
secured by Real Property Collateral. These rights and defenses include, but are
not limited to, any rights or defenses based upon §§ 580a, 580b, 580d, or 726 of
the California Code of Civil Procedure.

24.3. Waiver of Rights and Remedies Based on Election of Remedies. Each Borrower
hereby waives all rights and defenses arising out of an election of remedies by
Lender, even though that election of remedies, such as a nonjudicial foreclosure
with respect to security for a guaranteed obligation, has destroyed any
Borrower’s rights of subrogation and reimbursement against the principal by the
operation of § 580d of the California Code of Civil Procedure or otherwise, and
each Borrower further waives any and all benefits or defenses, if any, arising
directly or indirectly under any one or more of §§ 3116, 3118, 3119, 3419, 3605,
9504, 9610, 9611, 9612, 9613, 9614, 9615, 9617, 9618, 9620, 9621, 9624, 9625, or
9627 of the Code.

24.4. Acknowledgment of Joint and Several Liability by Each Borrower. Each
Borrower hereby agrees that it is jointly and severally, directly, and primarily
liable to Lender for payment and performance in full of all duties, obligations,
and liabilities under this Agreement and each other document, instrument, and
agreement entered into by any Borrower with or in favor of Lender in connection
herewith, and that such liability is independent of the duties, obligations, and
liabilities of any other Borrower or any Guarantor of the Obligations, as
applicable. Except as specifically otherwise provided, each reference herein to
Borrower shall mean each and every Borrower that is a party hereto, individually
and collectively, jointly and severally.

25. General Provisions.

25.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower and Lender, with the acknowledgment and agreement portion
executed by each Guarantor.

                25.2. Successors and Assigns. This Agreement shall be binding on
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided, however, that
Borrower may not assign or transfer its interest hereunder without the prior
written consent of Lender, and any prohibited assignment shall be void ab
initio. Lender reserves the right to sell, assign, transfer, negotiate, or grant
participations in all or any part of, or any interest in, Lender’s rights and
benefits under each of the Loan Documents executed herewith or hereafter. In
connection therewith, Lender may, subject to the requirements of Section 29,
disclose all documents and information that Lender now has or may hereafter
acquire relating to any credit extended by Lender to Borrower, Borrower or its
business, any Obligor or the business of any Obligor, or any Collateral.

 

   Page 31 of 38    Initial Here ¨



--------------------------------------------------------------------------------

25.3. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each section applies equally to this entire Agreement.

25.4. Interpretation. This Agreement, all the Loan Documents, and all agreements
relating to the subject matter hereof are the product of negotiation and
preparation by and among each party and its respective attorneys, and shall be
construed accordingly. The parties waive the provisions of California Civil Code
§1654, as such sections may be amended and/or re-numbered from time to time.

25.5. Severability of Provisions. In the event that any one or more of the
provisions contained in this Agreement shall be for any reason held to be
invalid, illegal or unenforceable in any respect, then such provision shall be
ineffective only to the extent of such prohibition or invalidity, and the
validity, legality, and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

25.6. Amendments in Writing. Neither this Agreement nor any provisions hereof
may be changed, waived, discharged, or terminated, nor may any consent to the
departure from the terms hereof be given, orally (even if supported by new
consideration), but may only be by an instrument in writing signed by all
parties to this Agreement. Any waiver or consent so given shall be effective
only in the specific instance and for the specific purpose for which given.

25.7. Waiver or Delay by Lender to Exercise Rights. No failure by Lender to
exercise and no delay by Lender in exercising any right, power, or remedy
hereunder or under any of the other Loan Documents shall impair any right,
power, or remedy which Lender may have, nor shall any such delay be construed to
be a waiver of any of such rights, powers, or remedies, or any acquiescence in
any breach or default hereunder; nor shall any waiver by Lender of any breach or
default by Borrower hereunder be deemed a waiver of any default or breach
subsequently occurring. All rights and remedies granted to Lender hereunder
shall remain in full force and effect notwithstanding any single or partial
exercise of, or any discontinuance of action begun to enforce, any such right or
remedy. The rights and remedies specified herein are cumulative and not
exclusive of each other or of any rights or remedies which Lender would
otherwise have. Any waiver, permit, consent, or approval by Lender of any breach
or default hereunder must be in writing and shall be effective only to the
extent set forth in such writing and only as to that specific instance.

25.8. Survival. All representations, warranties, and agreements herein contained
shall be effective so long as any portion of this Agreement remains executory.

25.9. Continuing Obligations. No termination of this Agreement or any other Loan
Document shall relieve or discharge Borrower of its respective duties,
obligations and covenants until all of Borrower’s Obligations (other than
contingent obligations) under this Agreement and the other Loan Documents, other
than contingent obligations, have been fully and finally discharged and paid,
and Lender’s continuing Security Interest in the Collateral and the rights and
remedies of Lender hereunder, under the other Loan Documents and applicable law
and procedures established by Lender in connection with its lending operations
from time to time, whether pursuant to a procedure manual or otherwise, shall
remain in effect until all such Obligations (other than contingent obligations),
other than contingent obligations, have been fully and finally discharged and
paid.

25.10. Further Assurances. Borrower shall execute such other and further
documents and instruments and take such other actions as Lender may reasonably
request to implement the provisions of this Agreement and to perfect and protect
the Security Interests and other rights and remedies of Lender contemplated by
the Loan Documents or granted hereafter.

25.11. Counterparts; Telefacsimile Execution. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if all signatures were upon the same instrument. This Agreement, or a
signature page thereto intended to be attached to a copy of this Agreement,
signed and transmitted by facsimile machine, telecopier or other electronic
means (including via transmittal of a “pdf” file) shall be deemed and treated as
an original document. The signature of any person thereon, for purposes hereof,
is to be considered as an original signature, and the document transmitted is to
be considered to have the same binding effect as an original signature on an
original document. At the request of any party hereto, any facsimile, telecopy
or other electronic document is to be re-executed in original form by the
persons who executed the facsimile, telecopy of other electronic document. No
party hereto may raise the use of a facsimile machine, telecopier or other
electronic means or the fact that any signature was transmitted through the use
of a facsimile machine, telecopier or other electronic means as a defense to the
enforcement of this Agreement.

25.12. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower, any Guarantor, or other Obligor or the transfer by
either or both of such parties to Lender of any property of either or both of
such parties should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, and other voidable or recoverable payments of money or transfers of
property (individually or collectively, a “Voidable Transfer”), and if Lender is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that Lender is required or elects
to repay or restore, and as to all reasonable costs, expenses, and Attorneys’
Fees of Lender related thereto, the liability of Borrower or such Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

25.13. Supplementary Terms. The terms and conditions of the Loan Documents shall
supplement the terms hereof, except to the extent otherwise specifically
provided herein.

 

   Page 32 of 38    Initial Here ¨



--------------------------------------------------------------------------------

25.14. Integration. This Agreement, together with the Loan Documents, embodies
the entire agreement and understanding among and between the parties hereto, and
supersedes all prior or contemporaneous agreements and understandings between
said parties, verbal or written, express or implied, relating to the subject
matter hereof. No promises of any kind have been made by Lender or any third
party to induce Borrower to execute this Agreement or the Loan Documents. No
course of dealing, course of performance or trade usage, and no parol evidence
of any nature, shall be used to supplement or modify any terms of this Agreement
or the Loan Documents.

25.15. Conflicts With Other Agreements. Unless otherwise expressly stated in the
Loan Documents or any other agreement between Lender and Borrower, if a conflict
exists between the provisions of this Agreement and the provisions of or the
Loan Documents or such other agreement, the provisions of this Agreement shall
control.

25.16. Term Loan Documents Executed Concurrently Herewith, If Any. Concurrently
with the execution of this Agreement or hereafter, Borrower may be executing an
Equipment Security Agreement or other applicable security agreement and a
Secured Promissory Note (the “Term Loan”) and related documents (collectively,
the “Term Loan Documents”).

26. Cross Collateral. Any Collateral pledged to Lender to secure any obligation
of Borrower shall also secure any other obligation of Borrower to Lender;
provided, however, that any Real Property Collateral pledged to secure any
obligation of Borrower shall only secure any other obligation of Borrower if
Lender specifically so agrees in writing.

27. Cross-Payment; Right to Reserve. Lender may, in its Sole Discretion, make
Advances under one loan to make any payments due from Borrower to Lender under
any other loan. Lender may also, in its Sole Discretion, reserve under one loan
from Borrower for amounts due under any other loan from Borrower.

28. Cross-Defaults. An Event of Default under this Agreement shall be an Event
of Default under each of the Loan Documents, and vice versa.

29. Confidentiality. In handling any proprietary information of Borrower marked
or otherwise indicated to Lender as confidential, Lender and all employees and
agents of Lender shall exercise the same degree of care to maintain the
confidentiality of such proprietary information that Lender exercises with
respect to its own proprietary information of the same type, except that
disclosure of such proprietary information may be made: (a.) to the subsidiaries
or Affiliates of Lender in connection with their present or prospective business
relations with Borrower; (b.) to prospective transferees or purchasers of any
interest in the Advances; (c.) as required by law, regulations, rule or order,
subpoena, judicial order, or similar order; (d.) as may be required in
connection with the examination, audit or similar investigation of Lender; and
(e.) as Lender may determine in connection with the enforcement of any remedies
hereunder. Confidential information hereunder shall not include information that
either: (i.) is in the public domain or in the knowledge or possession of Lender
when disclosed to Lender, or becomes part of the public domain after disclosure
to Lender through no fault of Lender; or (ii.) is disclosed to Lender by a third
party, provided Lender does not have actual knowledge that such third party is
prohibited from disclosing such information. The terms hereof supersede any and
all terms of any other pre-existing confidentiality agreement between Borrower
and Lender, with such other confidentiality agreement deemed to have had no
force and effect.

This Agreement is subject to any terms and conditions set forth in Addendum A
attached hereto and made a part hereof. There may be disclosures made by
Borrower to Lender set forth on Addendum B attached hereto and incorporated by
reference herein.

IN WITNESS WHEREOF, the parties hereto have caused this Loan and Security
Agreement (Accounts Receivable & Inventory Line of Credit) to be executed as of
the date first set forth above.

 

GREAT AMERICAN GROUP ADVISORY & VALUATION SERVICES, LLC

a(n) California limited liability company

/S/ Lester Friedman

By:     Lester Friedman Title:  Chief Executive Officer & Manager

 

BFI Business Finance

a California corporation

/S/ David Drogos

By:     David Drogos

Title:  President

 

   Page 33 of 38    Initial Here ¨



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT BY GUARANTOR(S)

The Guarantor or Guarantors hereby acknowledge the terms and conditions of the
foregoing Loan and Security Agreement (Accounts Receivable & Inventory Line of
Credit) and agree to the terms thereof, and further agree to be bound by such
terms, including, but not limited to, the terms regarding choice of law, venue,
and the waiver of the right to a jury trial.

 

Great American Group, LLC

a(n) California limited liability company (Guarantor)

/S/ Harvey M. Yellen

By:     Harvey M. Yellen

Title:  Manager

/S/ Andrew Gumaer

By:     Andrew Gumaer

Title:  Manager

State of                                     

County of                                 

On                                  before me,
                                        , a notary public, personally appeared
                                                             , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                                 that the foregoing is true and correct.

Witness my hand and official seal.

 

Signature  

 

  (Seal)

 

 

State of                                     

County of                                 

On                                  before me,                                 ,
a notary public, personally appeared                                         ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                                 that the foregoing is true and correct.

Witness my hand and official seal.

 

Signature  

 

  (Seal)

 

   Page 34 of 38    Initial Here ¨



--------------------------------------------------------------------------------

Addendum A

Pursuant to this Addendum A to Loan and Security Agreement (this “Addendum”),
the foregoing Loan and Security Agreement (Accounts Receivable & Inventory Line
of Credit) (the “Agreement”) by and between BFI Business Finance (“Lender”) and
GREAT AMERICAN GROUP ADVISORY & VALUATION SERVICES, LLC (“Borrower”) is hereby
amended and/or supplemented by the terms and conditions set forth below.

30. Notwithstanding anything to the contrary contained in the Agreement, the
Accounts of Borrower consisting of (a) Non-Financial Institution Accounts (as
defined below), (b) Accounts owing from Canadian Account Debtors, and
(c) Accounts of Borrower that are combined with Accounts of Borrower’s
Affiliates in a single invoice, (i) shall not constitute Prime Accounts eligible
for Advances, (ii) are not required to be assigned to Lender in the absence of
an Event of Default, and (iii) with respect to payments thereon, such payments
are not required to be directed and/or submitted to Lender in the absence of an
Event of Default.

31. The following definition(s) as set forth in “Section 1.1 Definitions.”
is(are) hereby partially amended and restated as set forth below (with the
remainder of such definition(s) to remain unchanged):

Subparagraph (f) of the definition of “Lender Expenses” is amended to read as
follows: “(f) reasonable costs and expenses paid or incurred by Lender in
examining Borrower’s Books (subject to any applicable Audit Fee limitation set
forth in Section 4 hereof);”

The definition of “Permitted Indebtedness” is amended to add the following new
subparagraph (h): “(h) Borrower’s corporate credit card Indebtedness incurred in
the ordinary course of business consistent with past practices.”

The introduction to the definition of “Prime Accounts” is amended to read as
follows: ““Prime Accounts” means those Accounts of Borrower arising from
services provided, and invoiced, directly to financial institutions (including
CIT) (“Financial Institution Accounts”) (but excluding any Accounts of Borrower
arising from services provided, or invoiced, to non-financial institutions
(“Non-Financial Institution Accounts”) whose business or assets are being
appraised, monitored, liquidated or otherwise), and which Financial Institution
Accounts meet all of the following criteria: . . .”

Subparagraph (u.) of the definition of “Prime Accounts” is amended to read as
follows: “(u.) are not Accounts which in the aggregate from one Account Debtor
constitute twenty-five percent (25%) of total Accounts (the “Concentration
Limit”) (excepting therefrom the Accounts of Account Debtor Bank of America
where a Concentration Limit of thirty-five percent (35%) shall apply), but the
portion not in excess of the Concentration Limit shall be eligible for
consideration as Prime Accounts;”

32. The following Section(s) is(are) hereby partially amended and restated as
set forth below (with the remainder of such Section(s) to remain unchanged):

The last sentence of Section 6.1 is amended to read as follows: “Notwithstanding
any contrary provisions herein, Lender reserves the right to terminate this
Agreement at its Sole Discretion upon giving ninety (90) days’ prior written
notice to Borrower pursuant to provisions of Section 15 hereof.”

The first sentence of Section 10.6 is amended to read as follows: “Borrower
shall not enter into any transaction not in the ordinary and usual course of
Borrower’s business, including the sale, lease, license, or other disposition
of, moving, relocation, or transfer, whether by sale or otherwise, of any of
Borrower’s properties or assets (other than sales of Inventory to buyers in the
ordinary course of Borrower’s business as currently conducted) except as
permitted by this Agreement, the Loan Documents or with prior written consent of
Lender.”

The first sentence of Section 10.7 is amended to read as follows: “Without
Lender’s prior written consent, Borrower shall not change Borrower’s name, FEIN,
business structure, or identity, or add any new fictitious name.”

The first sentence of Section 10.11 is amended to read as follows: “Borrower
shall not make any distribution or declare or pay any dividends (whether in cash
or stock) on, or purchase, acquire, redeem, or retire any of Borrower’s capital
stock, of any class, whether now or hereafter outstanding, except as consented
to in writing by Lender, which consent shall not be unreasonably withheld, and
except for distributions or dividends that may be made in the absence of Event
of Default provided that they are made in the ordinary course of business and
consistent with past practices.”

The first sentence of Section 29 is amended to read as follows: “In handling any
proprietary information of Borrower or Guarantor marked or otherwise indicated
to Lender as confidential, Lender and all employees and agents of Lender shall
exercise the same degree of care to maintain the confidentiality of such
proprietary information that Lender exercises with respect to its own
proprietary information of the same type, except that disclosure of such
proprietary information may be made: (a.) to the subsidiaries or Affiliates of
Lender in connection with their present or prospective business relations with
Borrower; (b.) to prospective transferees or purchasers of any interest in the
Advances; (c.) as required by law, regulations, rule or order, subpoena,
judicial order, or similar order; (d.) as may be required in connection with the
examination, audit or similar investigation of Lender; and (e.) as Lender may
determine in connection with the enforcement of any remedies hereunder.”

33. The following Section(s) is(are) hereby amended and restated in its(their)
entirety as set forth below:

“3.7. Statements of Obligations. Lender shall render monthly statements to
Borrower of the Obligations, including principal, interest, fees, and an
itemization of all charges and expenses constituting Lender Expenses owing, and
such statements shall be conclusively presumed to be correct and accurate and
constitute an

 

   Page 35 of 38    Initial Here ¨



--------------------------------------------------------------------------------

Addendum A

account stated between Borrower and Lender unless, within thirty (30) days
following receipt thereof by Borrower, Borrower shall have delivered to Lender,
pursuant to the terms of Section 15 hereof, written objection thereto describing
the error or errors contained in any such statements.”

“5.1.8 Insurance Policies and Endorsements. Lender shall have received
endorsements with respect to those policies of insurance described in
Section 9.12 hereof, as required by Lender, the form and substance of which
shall be satisfactory to Lender and its counsel.”

“9.3.1. a complete copy of Great American Group, Inc.’s (“GAG Inc.”) audited
consolidated financial statements (consolidating Borrower’s financial statements
therein), including but not limited to (i.) the management letter, if any;
(ii.) the balance sheet as of the close of the fiscal year; and (iii.) the
income statement for such year, together with a statement of cash flows,
audited, reviewed, or compiled by a firm of independent certified public
accountants of recognized standing and acceptable to Lender as set forth in
Section 9.3 above, or if permitted by Lender in writing, by Borrower, with
Lender to obtain a copy of such financial statements from GAG Inc.’s 10-K filing
with the Securities and Exchange Commission;”

“10.5. Restrictions on Fundamental Changes. Borrower shall not: (a) without
Lender’s prior written consent which shall not be unreasonably withheld, enter
into any change of ownership, acquisition, merger, consolidation,
reorganization, or recapitalization, or reclassify its capital stock;
(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, assign, lease, license, transfer, or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business, property, or assets, whether now owned or
hereafter acquired; or (c) without Lender’s prior written consent which shall
not be unreasonably withheld, acquire by purchase or otherwise all or
substantially all of the properties, assets, stock, or other evidence of
beneficial ownership of any Person.”

“10.8. Guarantee. Borrower shall not guarantee or otherwise become in any way
liable with respect to the obligations of any third Person in excess of $50,000
(but in any event no guarantee permitted hereby shall be secured by a lien or
security interest in any of Borrower’s assets), except by endorsement of
instruments or items of payment for deposit to the account of Borrower or which
are transmitted or turned over to Lender.”

“10.13. Investments. Borrower shall not directly or indirectly make or acquire
any beneficial interest in (including stock, partnership interest, or other
securities of), or make any loan, or capital contribution to, any Person in
excess of $50,000 without Lender’s prior written consent, which consent shall
not be unreasonably withheld.”

“10.14. Transactions With Affiliates. Except as disclosed in Addendum B,
Borrower shall not directly or indirectly enter into or permit to exist any
material transaction with any Affiliate of Borrower except for transactions that
are in the ordinary course of Borrower’s business, upon fair and reasonable
terms, that are fully disclosed to Lender, and that are no less favorable to
Borrower than would be obtained in arm’s length transaction with a
non-Affiliate, with the exception of: (a) ordinary course transactions involving
Borrower and an Affiliate in connection with their jointly providing services to
a customer, for which Borrower and such Affiliate are ultimately separately
compensated, and which transactions are consistent with past practices; and
(b) in the absence of an Event of Default, transactions with an Affiliate that
are consistent with past practices provided Borrower has excess cash flow (as
determined by Lender) and borrowing availability after giving effect to any such
transaction.”

“10.19. Management If Borrower’s CEO, CFO or Controller should no longer be
employed or should die or become disabled such that such officer would not be
able to continue to act in its capacity as an officer, (a “Material Management
Change”), Borrower shall (a.) so notify Lender within five (5) Business Days of
such Material Management Change; and (b.) use its commercially reasonable best
efforts to(i.) replace such CEO, CFO or Controller with a satisfactory acting
CEO, CFO or Controller within six (6) weeks of the Material Management Change;
and(ii.) so advise Lender, provided, that in the event of conflict between the
terms of this Section 10.19 and the terms of any validity agreement, support
agreement or any other agreement provided by any such officer, the terms of any
such validity, support or other agreement shall govern.”

“12. Lender’s Rights and Remedies Upon Default. Borrower and Lender have agreed
to the terms set forth below with respect to the rights and remedies of Lender
upon the occurrence of a Material Event of Default hereunder or under the Loan
Documents.”

“22. Disclaimer for Negligence. Lender shall not be liable for any claims,
demands, losses, or damages made, claimed, or suffered by Borrower in tort,
except to the extent such claims, demands, losses, or damages are caused
directly by Lender’s gross negligence or willful misconduct.”

 

   Page 36 of 38    Initial Here ¨



--------------------------------------------------------------------------------

Addendum B

Borrower hereby makes the following disclosures to Lender:

 

Disclosure 1:             n/a            

Disclosure 2:             n/a            

 

   Page 37 of 38    Initial Here ¨



--------------------------------------------------------------------------------

Exhibit A

Lender’s Account

 

Name:

   BFI Business Finance

Bank:

   City National Bank

Address:

   2001 North Main Street, Suite 200    Walnut Creek, California 94596

Collateral Control Account(s)

(one or more of the following Accounts may apply)

Post Office Box

 

Name:

   BFI Business Finance

Address:

   P.O. Box 225    Santa Clara, California 95052-0225

Blocked Account

 

Name:

   GREAT AMERICAN GROUP ADVISORY & VALUATION SERVICES, LLC

Bank:

               n/a            

Address:

               n/a                            n/a            

Lockbox Account

 

Name:    GREAT AMERICAN GROUP ADVISORY & VALUATION SERVICES, LLC Lockbox
Address:                n/a                            n/a             Provided
by:                n/a             Address:                n/a               
            n/a            

 

   Page 38 of 38    Initial Here ¨